Exhibit 10.37

 

 

AGREEMENT AND PLAN OF MERGER

 

by and among

 

SANTOS INTERNATIONAL HOLDINGS PTY LTD.

 

SANTOS ACQUISITION CO.

 

and

 

TIPPERARY CORPORATION

 

dated as of

 

July 1, 2005

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I [RESERVED]

 

 

 

ARTICLE II THE MERGER

 

 

 

2.1

The Merger

 

2.2

Effective Time

 

2.3

Effects of the Merger

 

2.4

Articles of Incorporation and Bylaws

 

2.5

Directors and Officers of the Surviving Corporation

 

2.6

The Shareholders’ Meeting

 

 

 

 

ARTICLE III CONVERSION OF SECURITIES

 

 

 

 

3.1

Effect on Capital Stock

 

3.2

Surrender and Payment

 

3.3

Treatment of Stock Options and Warrants

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 8

 

 

 

 

4.1

Organization

 

4.2

Capitalization

 

4.3

Authorization; Validity of Agreement

 

4.4

No Violations; Approvals

 

4.5

SEC Reports and Financial Statements

 

4.6

Absence of Certain Changes

 

4.7

Absence of Undisclosed Liabilities

 

4.8

Information to Be Supplied

 

4.9

Employee Benefit Plans; ERISA

 

4.10

Litigation; Compliance with Law

 

4.11

Intellectual Property

 

4.12

Material Contracts

 

4.13

Properties

 

4.14

Taxes

 

4.15 [a05-11838_1ex10d37.htm#a4_15EnvironmentalMatters__062444]

Environmental Matters [a05-11838_1ex10d37.htm#a4_15EnvironmentalMatters__062444]

 

4.16 [a05-11838_1ex10d37.htm#a4_16InvestmentCompany__062457]

Investment Company [a05-11838_1ex10d37.htm#a4_16InvestmentCompany__062457]

 

4.17 [a05-11838_1ex10d37.htm#a4_17PublicUtilityHoldingCompanyA_062458]

Public Utility Holding Company Act
[a05-11838_1ex10d37.htm#a4_17PublicUtilityHoldingCompanyA_062458]

 

4.18 [a05-11838_1ex10d37.htm#a4_18RequiredVoteByCompanyShareho_062504]

Required Vote by Company Shareholders
[a05-11838_1ex10d37.htm#a4_18RequiredVoteByCompanyShareho_062504]

 

4.19 [a05-11838_1ex10d37.htm#a4_19Brokers__062508]

Brokers [a05-11838_1ex10d37.htm#a4_19Brokers__062508]

 

4.20 [a05-11838_1ex10d37.htm#a4_20Article13_03OfTheTbca__062510]

Article 13.03 of the TBCA
[a05-11838_1ex10d37.htm#a4_20Article13_03OfTheTbca__062510]

 

4.21 [a05-11838_1ex10d37.htm#a4_21OilAndGas__062511]

Oil and Gas [a05-11838_1ex10d37.htm#a4_21OilAndGas__062511]

 

4.22 [a05-11838_1ex10d37.htm#a4_22RecommendationOfCompanyBoard_062514]

Recommendation of Company Board of Directors; Opinion of Financial Advisor
[a05-11838_1ex10d37.htm#a4_22RecommendationOfCompanyBoard_062514]

 

 

--------------------------------------------------------------------------------


 

4.23 [a05-11838_1ex10d37.htm#a4_23AffiliateTransactions__062515]

Affiliate Transactions
[a05-11838_1ex10d37.htm#a4_23AffiliateTransactions__062515]

 

4.24 [a05-11838_1ex10d37.htm#a4_24DerivativeTransactionsAndHed_062527]

Derivative Transactions and Hedging
[a05-11838_1ex10d37.htm#a4_24DerivativeTransactionsAndHed_062527]

 

4.25 [a05-11838_1ex10d37.htm#a4_25Insurance__062528]

Insurance [a05-11838_1ex10d37.htm#a4_25Insurance__062528]

 

4.26 [a05-11838_1ex10d37.htm#a4_26NoOtherRepresentationsOrWarr_062530]

No Other Representations or Warranties
[a05-11838_1ex10d37.htm#a4_26NoOtherRepresentationsOrWarr_062530]

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER AND MERGER SUB
[a05-11838_1ex10d37.htm#ArticlevRepresentationsAndWarrant_062537]

 

 

 

 

5.1 [a05-11838_1ex10d37.htm#a5_1Organization__062540]

Organization [a05-11838_1ex10d37.htm#a5_1Organization__062540]

 

5.2 [a05-11838_1ex10d37.htm#a5_2AuthorizationValidityOfAgreem_062542]

Authorization; Validity of Agreement
[a05-11838_1ex10d37.htm#a5_2AuthorizationValidityOfAgreem_062542]

 

5.3 [a05-11838_1ex10d37.htm#a5_3ConsentsAndApprovalsNoViolati_062545]

Consents and Approvals; No Violations
[a05-11838_1ex10d37.htm#a5_3ConsentsAndApprovalsNoViolati_062545]

 

5.4 [a05-11838_1ex10d37.htm#a5_4InformationToBeSupplied__062547]

Information to be Supplied
[a05-11838_1ex10d37.htm#a5_4InformationToBeSupplied__062547]

 

5.5 [a05-11838_1ex10d37.htm#a5_5InterimOperationsOfMergerSub__062549]

Interim Operations of Merger Sub
[a05-11838_1ex10d37.htm#a5_5InterimOperationsOfMergerSub__062549]

 

5.6 [a05-11838_1ex10d37.htm#a5_6Financing__062551]

Financing [a05-11838_1ex10d37.htm#a5_6Financing__062551]

 

5.7 [a05-11838_1ex10d37.htm#a5_7BeneficialOwnershipOfShares__062552]

Beneficial Ownership of Shares
[a05-11838_1ex10d37.htm#a5_7BeneficialOwnershipOfShares__062552]

 

5.8 [a05-11838_1ex10d37.htm#a5_8Brokers__062554]

Brokers [a05-11838_1ex10d37.htm#a5_8Brokers__062554]

 

5.9 [a05-11838_1ex10d37.htm#a5_9NoOtherRepresentationsOrWarra_062557]

No Other Representations or Warranties
[a05-11838_1ex10d37.htm#a5_9NoOtherRepresentationsOrWarra_062557]

 

 

 

 

ARTICLE VI COVENANTS [a05-11838_1ex10d37.htm#ArticleviCovenants_062601]

 

 

 

 

6.1 [a05-11838_1ex10d37.htm#a6_1InterimOperationsOfTheCompany_062604]

Interim Operations of the Company
[a05-11838_1ex10d37.htm#a6_1InterimOperationsOfTheCompany_062604]

 

6.2 [a05-11838_1ex10d37.htm#a6_2AcquisitionProposals__062609]

Acquisition Proposals [a05-11838_1ex10d37.htm#a6_2AcquisitionProposals__062609]

 

6.3 [a05-11838_1ex10d37.htm#a6_3AccessToInformation__062614]

Access to Information [a05-11838_1ex10d37.htm#a6_3AccessToInformation__062614]

 

6.4 [a05-11838_1ex10d37.htm#a6_4FurtherActionReasonableBestEf_062616]

Further Action; Reasonable Best Efforts
[a05-11838_1ex10d37.htm#a6_4FurtherActionReasonableBestEf_062616]

 

6.5 [a05-11838_1ex10d37.htm#a6_5DirectorsAndOfficersInsurance_062618]

Directors’ and Officers’ Insurance and Indemnification
[a05-11838_1ex10d37.htm#a6_5DirectorsAndOfficersInsurance_062618]

 

6.6 [a05-11838_1ex10d37.htm#a6_6Publicity__062620]

Publicity [a05-11838_1ex10d37.htm#a6_6Publicity__062620]

 

6.7 [a05-11838_1ex10d37.htm#a6_7MergerSub__062621]

Merger Sub [a05-11838_1ex10d37.htm#a6_7MergerSub__062621]

 

6.8 [a05-11838_1ex10d37.htm#a6_8EmployeeBenefits__062622]

Employee Benefits [a05-11838_1ex10d37.htm#a6_8EmployeeBenefits__062622]

 

 

 

 

ARTICLE VII CONDITIONS TO MERGER
[a05-11838_1ex10d37.htm#ArticleviiConditionsToMerger_062632]

 

 

 

 

7.1 [a05-11838_1ex10d37.htm#a7_1ConditionsToEachPartysObligat_062641]

Conditions to Each Party’s Obligation To Effect the Merger
[a05-11838_1ex10d37.htm#a7_1ConditionsToEachPartysObligat_062641]

 

7.2 [a05-11838_1ex10d37.htm#a7_2ConditionsToTheObligationOfTh_062646]

Conditions to the Obligation of the Company to Effect the Merger
[a05-11838_1ex10d37.htm#a7_2ConditionsToTheObligationOfTh_062646]

 

7.3 [a05-11838_1ex10d37.htm#a7_3ConditionsToObligationsOfPurc_062652]

Conditions to Obligations of Purchaser and Merger Sub to Effect the Merger
[a05-11838_1ex10d37.htm#a7_3ConditionsToObligationsOfPurc_062652]

 

 

 

 

ARTICLE VIII TERMINATION [a05-11838_1ex10d37.htm#ArticleviiiTermination_062657]

 

 

 

 

8.1 [a05-11838_1ex10d37.htm#a8_1Termination__062658]

Termination [a05-11838_1ex10d37.htm#a8_1Termination__062658]

 

8.2 [a05-11838_1ex10d37.htm#a8_2EffectOfTermination__062702]

Effect of Termination [a05-11838_1ex10d37.htm#a8_2EffectOfTermination__062702]

 

 

 

 

ARTICLE IX MISCELLANEOUS [a05-11838_1ex10d37.htm#ArticleixMiscellaneous_062726]

 

 

 

 

9.1 [a05-11838_1ex10d37.htm#a9_1FeesAndExpenses__062727]

Fees and Expenses [a05-11838_1ex10d37.htm#a9_1FeesAndExpenses__062727]

 

9.2 [a05-11838_1ex10d37.htm#a9_2AmendmentNoWaiver__062729]

Amendment; No Waiver [a05-11838_1ex10d37.htm#a9_2AmendmentNoWaiver__062729]

 

9.3 [a05-11838_1ex10d37.htm#a9_3Survival__062731]

Survival [a05-11838_1ex10d37.htm#a9_3Survival__062731]

 

9.4 [a05-11838_1ex10d37.htm#a9_4Notices__062732]

Notices [a05-11838_1ex10d37.htm#a9_4Notices__062732]

 

9.5 [a05-11838_1ex10d37.htm#a9_5InterpretationDefinitions__062802]

Interpretation; Definitions
[a05-11838_1ex10d37.htm#a9_5InterpretationDefinitions__062802]

 

9.6 [a05-11838_1ex10d37.htm#a9_6HeadingsSchedules__062807]

Headings; Schedules [a05-11838_1ex10d37.htm#a9_6HeadingsSchedules__062807]

 

 

iii

--------------------------------------------------------------------------------


 

9.7 [a05-11838_1ex10d37.htm#a9_7Counterparts__062808]

Counterparts [a05-11838_1ex10d37.htm#a9_7Counterparts__062808]

 

9.8 [a05-11838_1ex10d37.htm#a9_8EntireAgreement__062809]

Entire Agreement [a05-11838_1ex10d37.htm#a9_8EntireAgreement__062809]

 

9.9 [a05-11838_1ex10d37.htm#a9_9Severability__062820]

Severability [a05-11838_1ex10d37.htm#a9_9Severability__062820]

 

9.10 [a05-11838_1ex10d37.htm#a9_10GoverningLaw__062821]

Governing Law [a05-11838_1ex10d37.htm#a9_10GoverningLaw__062821]

 

9.11 [a05-11838_1ex10d37.htm#a9_11Assignment__062822]

Assignment [a05-11838_1ex10d37.htm#a9_11Assignment__062822]

 

9.12 [a05-11838_1ex10d37.htm#a9_12PartiesInInterest__062825]

Parties in Interest [a05-11838_1ex10d37.htm#a9_12PartiesInInterest__062825]

 

 

iv

--------------------------------------------------------------------------------


 

TABLE OF DEFINED TERMS

 

Affiliates

46

Agreement

1

Applicable Laws

7

Article 5.12

4

Articles of Incorporation

2

Articles of Merger

2

beneficial ownership

46

Board

1

Business Day

47

Bylaws

2

Certificate

4

Certificate of Merger

2

Closing

2

Closing Date

2

Code

47

Company

1

Company Articles

2

Company Balance Sheet

14

Company Bylaws

2

Company Common Stock

1

Company Cumulative Preferred Stock

9

Company Disclosure Letter

8

Company Employee

39

Company Material Contracts

20

Company Non-Cumulative Preferred Stock

9

Company Preferred Stock

9

Company Properties

21

Company Property

21

Company SEC Documents

12

Dissenting Shares

5

Effective Time

2

Environmental Claim

48

Environmental Laws

48

Exchange Act

12

Exchange Fund

6

GAAP

13

Governmental Entity

12

Hazardous Substance

48

Intellectual Property

19

Leased Properties

21

Leased Property

21

Liens

10

Litigation

48

Material Adverse Effect

49

Merger Consideration

5

Merger Sub

1

Merger Sub Common Stock

4

Outside Date

42

Owned Properties

21

Owned Property

20

Parent

1

Paying Agent

6

Permitted Exceptions

49

Person

50

Proxy Statement

3

Purchaser

1

Release

50

Required Vote

24

Return

50

SEC

3

Secretary of State

2

Securities Act

12

Shareholders’ Meeting

3

Stock Option Agreements

8

Stock Options

8

Subsidiary

50

Surviving Corporation

2

Tax

50

Taxes

50

TBCA

1

Termination Fee

44

Third Party Acquisition Event

50

Warrant Agreements

8

Warrants

8

 

v

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER

 

AGREEMENT AND PLAN OF MERGER, dated as of July 1, 2005 (this “Agreement”), by
and among Tipperary Corporation, a Texas corporation (the “Company”), Santos
International Holdings Pty Ltd., a corporation incorporated under the laws of
the Australian Capital Territory A.B.N. 57 057 585 869 (“Purchaser”), and Santos
Acquisition Co., a Texas corporation and wholly-owned Subsidiary of Purchaser
(“Merger Sub”).

 

WHEREAS, the Boards of Directors of each of the Company, Purchaser and Merger
Sub have each approved this Agreement and the merger of the Company with and
into Merger Sub (the “Merger”), upon the terms and subject to the conditions set
forth in this Agreement and in accordance with the Texas Business Corporation
Act, as amended (the “TBCA”);

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the Merger is fair to, and in the best interest of, its shareholders; and

 

WHEREAS, Slough Estates USA, Inc., a Delaware corporation (“SUSA”), is the
beneficial owner of approximately 53.64% of the issued and outstanding common
stock, U.S.$0.02 par value, of the Company (the “Company Common Stock”), and
simultaneously with the execution and delivery of this Agreement, and as a
condition and inducement to Purchaser’s willingness to enter into this
Agreement, Slough Estates plc, a public limited company organized under the laws
of England and Wales and the ultimate parent of SUSA, has entered into an
Interest Purchase Agreement (the “IPA”) providing for certain matters with
respect to its shares of Company Common Stock and certain other actions relating
to the Merger and the other transactions contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, the
parties hereto agree as follows:

 

ARTICLE I

 

[RESERVED]

 

ARTICLE II

 

THE MERGER

 

2.1           The Merger.

 

Upon the terms and subject to the conditions of this Agreement, and in
accordance with the provisions of the TBCA, Santos Ltd., a corporation
incorporated under the laws of South Australia (“Parent”), shall cause Merger
Sub to be merged with and into the Company at the Effective Time.  As a result
of the Merger, the separate

 

1

--------------------------------------------------------------------------------


 

corporate existence of Merger Sub shall cease and the Company shall continue its
existence as a wholly owned Subsidiary of Purchaser.  The Company, in its
capacity as the corporation surviving the Merger, is hereinafter sometimes
referred to as the “Surviving Corporation”.  Without limiting the generality of
the foregoing, upon the Merger, all the rights, privileges, immunities, powers
and franchises of the Company and Merger Sub shall vest in the Surviving
Corporation and all the obligations, duties, debts and liabilities of the
Company and Merger Sub shall be the obligations, duties, debts and liabilities
of the Surviving Corporation.

 

2.2           Effective Time.

 

As promptly as possible on the Closing Date, the parties hereto shall cause the
Merger to be consummated by delivering to the Secretary of State of the State of
Texas (the “Secretary of State”) articles of merger (the “Articles of Merger”)
in such form as is required by and executed in accordance with Article 5.04 of
the TBCA.  The Merger shall become effective when a certificate of merger (the
“Certificate of Merger”) is issued to the Surviving Corporation by the Secretary
of State or at such later time as shall be agreed upon by Purchaser and the
Company and specified in the Articles of Merger (the “Effective Time”).  Prior
to the filing referred to in this Section 2.2 and unless this Agreement shall
have been terminated and the transactions contemplated herein abandoned pursuant
to Section 8.1, a closing (the “Closing”) shall be held at 10:00 a.m., Houston
time, on a date to be specified by the parties hereto, which shall be no later
than the Business Day after satisfaction or waiver (by the party entitled to
waive the condition) of all of the conditions set forth in Article VII (except
for those conditions that can by their nature be satisfied only at the time of
the Closing), but subject to the satisfaction or waiver of those conditions)
(the “Closing Date”), at the offices of Chamberlain, Hrdlicka, White, Williams &
Martin, 1200 Smith Street, Suite 1400, Houston, Texas 77002, unless another date
and/or place is agreed to in writing by the parties hereto.

 

2.3           Effects of the Merger.

 

From and after the Effective Time, the Merger shall have the effects set forth
in Article 5.06 of the TBCA.

 

2.4           Articles of Incorporation and Bylaws.

 

Pursuant to the Merger, (a) the Company’s Articles of Incorporation, as in
effect on the date of this Agreement (the “Company Articles”), shall be the
Articles of Incorporation of the Surviving Corporation (the “Articles of
Incorporation”) until thereafter changed or amended as provided therein or by
Applicable Law, and (b) the Company’s Bylaws, as in effect on the date of this
Agreement (the “Company Bylaws”), shall be the Bylaws of the Surviving
Corporation (the “Bylaws”) until thereafter changed or amended as provided
therein or by Applicable Law.

 

2.5           Directors and Officers of the Surviving Corporation.

 

From and after the Effective Time, (a) the directors of Merger Sub immediately
prior to the Effective Time shall, from and after the Effective Time, be the

 

2

--------------------------------------------------------------------------------


 

directors of the Surviving Corporation until their successors shall have been
duly elected or appointed and qualified or until their earlier death,
resignation or removal in accordance with the Articles of Incorporation and the
Bylaws and (b) the officers of Merger Sub immediately prior to the Effective
Time shall be the initial officers of the Surviving Corporation and shall hold
office until their respective successors are duly elected and qualified, or
their earlier death, resignation or removal.

 

2.6           The Shareholders’ Meeting.

 

(a)       As promptly as practicable after the execution of this Agreement, the
Company shall, in accordance with Applicable Law and the Company Articles and
the Company Bylaws:

 

(i)    duly call, give notice of, convene and hold a special meeting of the
holders of shares of Company Common Stock for the sole purpose of considering
and voting upon approval of the Merger, this Agreement and the transactions
contemplated by this Agreement (such meeting, including any postponement or
adjournment thereof, is referred to as the “Shareholders’ Meeting”), and shall
use its reasonable best efforts to hold the Shareholders’ Meeting no later than
45 days after such date; and

 

(ii)   prepare and file with the Securities and Exchange Commission (the “SEC”)
a preliminary proxy or information statement relating to this Agreement, and
take all lawful actions to obtain and furnish the information required to be
included by the SEC in the Proxy Statement, and, after consultation with
Purchaser, to respond promptly to any comments made by the SEC or the staff of
the SEC (the “SEC Staff”) with respect to the preliminary proxy or information
statement and cause a definitive proxy or information statement (together with
any amendments or supplements thereto, the “Proxy Statement”) to be mailed to
the holders of shares of Company Common Stock as soon as practicable, which
Proxy Statement shall include all information required under Applicable Laws to
be furnished to the holders of shares of Company Common Stock in connection with
the Merger and the transactions contemplated by this Agreement; and

 

(iii)  include in the Proxy Statement the recommendation of the Board to the
extent not previously withdrawn in compliance with Section 6.2(e).

 

(b)       The Company shall promptly notify Purchaser of any comments from the
SEC Staff with respect to the Proxy Statement or any request of the SEC Staff
for additional information and shall supply Purchaser with copies of all
correspondence between the Company or its representatives, on the one hand, and
the SEC Staff, on the other hand, with respect to the Proxy Statement.

 

(c)      Except as otherwise provided in Section 6.2, the Company, acting
through the its board of directors, shall (i) recommend adoption of this
Agreement

 

3

--------------------------------------------------------------------------------


 

and include in the Proxy Statement such recommendation and (ii) use its
reasonable best efforts to solicit and obtain such adoption.  Notwithstanding
any Company Adverse Recommendation Change or the commencement, public proposal,
public disclosure or communication to the Company of any Acquisition Proposal
with respect to the Company or any of its Subsidiaries, or any other fact or
circumstance, the Company shall submit this Agreement to the shareholders of the
Company at the Shareholders’ Meeting for the purpose of adopting this Agreement,
with such disclosures as shall be required by Applicable Law.  At any such
Shareholders’ Meeting following any such withdrawal, amendment or modification
of the recommendation of this Agreement by the Company’s board of directors, the
Company may submit this Agreement to its shareholders without a recommendation
or with a negative recommendation (although the approval of this Agreement by
the Company’s board of directors may not be rescinded or amended), in which
event the Company’s board of directors may communicate the basis for its lack of
a recommendation or negative recommendation to its shareholders in the Proxy
Statement or an appropriate amendment or supplement thereto.

 

ARTICLE III

 

CONVERSION OF SECURITIES

 

3.1           Effect on Capital Stock.

 

At the Effective Time, by virtue of the Merger and without any action on the
part of Purchaser, Merger Sub or the Company or their respective shareholders
and shareholders, as applicable:

 

(a)       Each share of common stock, par value U.S.$1.00 per share, of Merger
Sub (“Merger Sub Common Stock”) issued and outstanding immediately prior to the
Effective Time shall be converted into one fully paid and nonassessable share of
common stock, par value U.S.$0.02 per share, of the Surviving Corporation.  Such
newly issued shares shall thereafter constitute all of the issued and
outstanding Surviving Corporation capital stock.

 

(b)       Each share of Company Common Stock issued and outstanding immediately
prior to the Effective Time, excluding any shares of Company Common Stock owned
by Purchaser, Merger Sub or the Company or any of their respective Subsidiaries
or any shareholders properly exercising rights to dissent pursuant to Article
5.12 of the TBCA (“Article 5.12”), as provided in Section 3.1(d), shall be
converted into and represent the right to receive in cash, without interest, an
amount equal to the Merger Consideration.  At the Effective Time, all shares of
Company Common Stock shall no longer be outstanding and automatically shall be
cancelled and shall cease to exist, and each holder of a certificate that
immediately prior to the Effective Time represented any shares of Company Common
Stock (a “Certificate”) shall cease to have any rights with respect thereto,
except the right to receive the Merger Consideration or in the case of holders
of Dissenting Shares the right to receive the applicable payments set forth in
Section 3.1(d).

 

4

--------------------------------------------------------------------------------


 

(c)       Each share of the Company capital stock held in the treasury of the
Company automatically shall be cancelled and retired and no payment shall be
made in respect thereof. Each share of Company Common Stock issued and
outstanding immediately prior to the Effective Time that is owned by Purchaser
or any of its Subsidiaries shall be cancelled and retired and no payment shall
be made in respect thereof.

 

(d)       Notwithstanding anything in this Agreement to the contrary, the shares
of Company Common Stock issued and outstanding immediately prior to the
Effective Time that are held by any holder of Company Common Stock that is
entitled to demand and properly demands payment of the fair value of such shares
of Company Common Stock pursuant to, and that complies in all respects with, the
provisions of Article 5.12 (the “Dissenting Shares”) shall not be converted into
the right to receive the Merger Consideration as provided in Section 3.1(b),
but, instead, such holder of Company Common Stock shall be entitled to such
rights (but only such rights) as are granted by Article 5.12.  At the Effective
Time, all Dissenting Shares shall no longer be outstanding and automatically
shall be cancelled and shall cease to exist, and, except as otherwise provided
by Applicable Laws, each holder of Dissenting Shares shall cease to have any
rights with respect to the Dissenting Shares, other than such rights as are
granted by Article 5.12.  Notwithstanding the foregoing, if any such holder of
shares of Company Common Stock (i) shall have failed to establish entitlement to
relief as a dissenting shareholder as provided in Article 5.12, (ii) shall have
effectively withdrawn demand for relief as a dissenting shareholder with respect
to such Dissenting Shares or lost the right to relief as a dissenting
shareholder and payment for such Dissenting Shares under Article 5.12, or (iii)
shall have failed to file a complaint with the appropriate court seeking relief
as to the determination of the value of all such Dissenting Shares within the
time provided in Article 5.12, such holder of Company Common Stock shall forfeit
or, in the event a court of competent jurisdiction shall determine that holder
of Company Common Stock is not entitled to the relief provided by Article 5.12,
lose the right to relief as a dissenting shareholder with respect to such
Dissenting Shares, and such Dissenting Shares shall be deemed to have been
converted at the Effective Time into, and shall have become, the right to
receive the Merger Consideration as provided in Section 3.1(b) without
interest.  The Company shall give prompt notice to Purchaser of any demands for
appraisal of any shares of Company Common Stock and any attempted withdrawals of
such demands and any other instruments served pursuant to the TBCA and received
by the Company relating to shareholder dissent rights, and Purchaser shall have
the opportunity to participate in all negotiations and proceedings with respect
to such demands.  Prior to the Effective Time, the Company shall not, without
the prior written consent of Purchaser, make any payment with respect to, or
settle or offer to settle, any such demands, or agree to do any of the
foregoing.

 

(e)       The “Merger Consideration” shall be an amount equal to $7.41 cash per
share of Company Common Stock.

 

5

--------------------------------------------------------------------------------


 

3.2           Surrender and Payment.

 

(a)       Paying Agent and Exchange Fund.  Prior to the Effective Time, on
behalf of the holders of shares of Company Common Stock, Purchaser shall
designate, or shall cause to be designated Morgan Guaranty & Trust Co. or
another bank or trust company reasonably acceptable to the Company to act as
agent for the payment of the Merger Consideration in respect of Certificates,
upon surrender of such Certificates in accordance with this Article III from
time to time after the Effective Time (the “Paying Agent”).  Prior to the
Effective Time, Parent shall deposit, or cause Purchaser or Merger Sub to
deposit, with the Paying Agent cash in amounts sufficient for the payment of the
Merger Consideration pursuant to Section 3.1(b) upon surrender of such
Certificates (such cash, the “Exchange Fund”).  The Paying Agent shall invest
any cash included in the Exchange Fund, as directed by Purchaser, on a daily
basis, provided that no such investment shall affect Purchaser’s obligation to
pay the Merger Consideration in accordance with the terms of this Agreement. 
Any portion of the Exchange Fund (including any interest and other income
resulting from investments of the Exchange Fund) that remains undistributed to
the holders of shares of Company Common Stock one year after the date of the
mailing required by Section 3.2(b) shall be delivered to Purchaser, upon demand
by Purchaser, and holders of Certificates that have not theretofore complied
with this Section 3.2 shall thereafter look only to Purchaser for payment of any
claim to the Merger Consideration.

 

(b)       Exchange Procedure.  As soon as reasonably practicable after the
Effective Time, Purchaser shall instruct the Paying Agent to mail to each holder
of record of a Certificate which immediately prior to the Effective Time
represented outstanding shares of Company Common Stock (i) a letter of
transmittal (which shall specify that delivery shall be effected, and risk of
loss and title to the Certificates held by such holder of Company Common Stock
shall pass, only upon proper delivery of the Certificates to the Paying Agent
and shall be in such form and have such other provisions as Purchaser may
reasonably specify), and (ii) instructions for use in effecting the surrender of
the Certificates in exchange for the Merger Consideration.  Upon surrender of a
Certificate for cancellation to the Paying Agent or to such other agent or
agents as may be reasonably appointed by Purchaser, together with such letter of
transmittal, duly completed and validly executed, and such other documents as
may reasonably be required by the Paying Agent, the holder of such Certificate
shall be entitled to receive in exchange therefor the amount of cash into which
the shares of Company Common Stock formerly represented by the Certificate shall
have been converted pursuant to Section 3.1(b), and the Certificate so
surrendered shall be cancelled.  In the event of a transfer of ownership of
Company Common Stock that is not registered in the stock transfer books of the
Company, the proper amount of cash may be paid in exchange therefor to a Person
other than the Person in whose name the Certificate so surrendered is registered
if the Certificate shall be properly endorsed or otherwise be in proper form for
transfer and the Person requesting such payment shall pay any transfer or other
Taxes required by reason of the payment to a Person other than the registered
holder of the Certificate or establish to the reasonable satisfaction of
Purchaser that the Tax has been paid or is not applicable.  No interest shall be
paid or shall accrue on any Merger Consideration, cash in lieu of fractional
shares or on any unpaid dividends and distributions payable to holders of

 

6

--------------------------------------------------------------------------------


 

Certificates.  In the event of a transfer of ownership of shares of Company
Common Stock that is not registered in the transfer records of the Company, the
Merger Consideration payable in respect of such shares of Company Common Stock
may be paid to a transferee if the Certificate representing such shares of
Company Common Stock is presented to the Exchange Agent, accompanied by all
documents required to evidence and effect such transfer and the Person
requesting such exchange shall pay to the Exchange Agent in advance any transfer
or other Taxes required by reason of the delivery of the Merger Consideration in
any name other than that of the registered holder of the Certificate
surrendered, or required for any other reason, or shall establish to the
satisfaction of the Exchange Agent that such Tax has been paid or is not
payable.  Until surrendered as contemplated by this Section 3.1, each
Certificate shall be deemed at any time after the Effective Time to represent
only the right to receive upon such surrender the Merger Consideration payable
in respect of the shares of Company Common Stock represented by such
Certificate.

 

(c)       Stock Transfer Books.  At the close of business on the day on which
the Effective Time occurs, the stock transfer books of the Company shall be
closed, and there shall be no further registration of transfers on the stock
transfer books of the Surviving Corporation of the shares of Company Common
Stock that were outstanding immediately prior to the Effective Time.  If, after
the Effective Time, any Certificates are presented to the Surviving Corporation
or the Paying Agent for transfer or any other reason, they shall be converted
into the Merger Consideration payable in respect of the shares of Company Common
Stock previously represented by such Certificates and any dividends or other
distributions to which the holders thereof are entitled pursuant to Section
3.1(g), without any interest thereon.

 

(d)       No Liability; Termination of Exchange Fund.  None of Purchaser, Merger
Sub, the Surviving Corporation or the Paying Agent shall be liable to any Person
in respect of any cash delivered to a public official pursuant to any applicable
abandoned property, escheat or similar law.  All funds held by the Paying Agent
for payment to the holders of unsurrendered Certificates and unclaimed one year
after the Effective Time shall be returned to Purchaser, after which time any
holder of unsurrendered Certificates shall look as a general creditor only to
Purchaser for payment of the funds to which the holder of unsurrendered
Certificates may be due, subject to Applicable Laws.  If any Certificates shall
not have been surrendered prior to five years after the Effective Time (or
immediately prior to such earlier date on which any Merger Consideration in
respect of such Certificate would otherwise escheat to or become the property of
any Governmental Entity), any such cash, dividends or distributions in respect
of such Certificate shall, to the extent permitted by all applicable laws,
statutes, orders, rules, regulations, policies or guidelines promulgated, or
judgments, decisions or orders entered by any Governmental Entity (collectively,
“Applicable Laws”), become the property of the Surviving Corporation, free and
clear of all claims or interest of any Person previously entitled thereto.

 

(e)       Lost Certificates.  If any Certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the Person claiming a
Certificate to be lost, stolen or destroyed, the Paying Agent will issue in
exchange for

 

7

--------------------------------------------------------------------------------


 

such lost, stolen or destroyed Certificate the Merger Consideration deliverable
in respect thereof as determined in accordance with Section 3.1(b) if the Person
to whom the Merger Consideration is paid shall, as a condition precedent to the
payment thereof, provide the Surviving Corporation a bond in such sum as the
Surviving Corporation may reasonably direct or otherwise indemnify the Surviving
Corporation in a manner reasonably satisfactory to it against any claim that may
be made against the Surviving Corporation with respect to the Certificate
claimed to have been lost, stolen or destroyed.

 

(f)            No Further Ownership Rights in Company Common Stock.  The Merger
Consideration paid in accordance with the terms of this Article III in respect
of Certificates that have been surrendered in accordance with the terms of this
Agreement shall be deemed to have been paid in full satisfaction of all rights
pertaining to the shares of Company Common Stock represented thereby.

 

3.3           Treatment of Stock Options and Warrants.

 

The Company, the Board and each relevant committee of the Board shall, effective
immediately prior to the consummation of the Merger, cause each option to
purchase shares of Company Common Stock (collectively, the “Stock Options”) and
each warrant to purchase shares of company common stock (collectively, the
“Warrants”) that is outstanding immediately prior to the consummation of the
Merger, whether granted under the 1987 Employee Stock Option Plan or the 1997
Long-Term Incentive Plan, each as amended to date (collectively, the “Stock
Option Agreements”), or under the Warrants set forth on Schedule 2.3(a) attached
hereto (collectively, the “Warrant Agreements”), or otherwise, to become fully
vested and/or exercisable.  Immediately prior to the Effective Time, the Company
shall cause each then outstanding Stock Option, to be cancelled in exchange for
an amount in cash (less any applicable withholding), payable at the Effective
Time, equal to the product of (i) the number of unexercised shares of Company
Common Stock subject to such Stock Option and (ii) the excess, if any, of the
Merger Consideration over the per share exercise price of such Stock Option. 
Immediately prior to the Effective Time, the Company shall cause each then
outstanding Warrant, to be cancelled in exchange for an amount in cash (less any
applicable withholding), payable at the Effective Time, equal to the product of
(i) the number of shares of Company Common Stock subject to such Warrant and
(ii) the excess, if any, of the Merger Consideration over the per share exercise
price of such Warrant.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the disclosure letter delivered by the Company to
Purchaser prior to the execution and delivery of this Agreement (the “Company
Disclosure Letter”) (each section of which qualifies the correspondingly
numbered representation, warranty or covenant to the extent specified therein
and such other representations, warranties or covenants to the extent a matter
in such section is disclosed in such a way as to make its relevance to such
other representation, warranty or covenant reasonably apparent), the Company
hereby represents and warrants to Purchaser and Merger Sub as follows:

 

8

--------------------------------------------------------------------------------


 

4.1           Organization.

 

Each of the Company and its Subsidiaries is a corporation or other entity duly
incorporated or formed, as the case may be, validly existing, and in good
standing, where applicable, under the laws of the jurisdiction of its
incorporation or formation, has all requisite corporate or other power and
authority and all necessary governmental approvals to own, lease and operate its
properties and to carry on its business as it is now being conducted, and is
qualified or licensed to do business as a foreign corporation or other entity
and is in good standing, where applicable, in each jurisdiction in which the
nature of the business conducted by it makes such qualification or licensing
necessary, except where the failure to be so qualified or licensed individually
or in the aggregate has not had, and would not be reasonably likely to have or
result in, a Material Adverse Effect on the Company.  The Company has previously
made available to Purchaser a complete and correct copy of each of the Company
Articles and the Company Bylaws, as currently in effect.

 

4.2           Capitalization.

 

(a)       The authorized capital stock of the Company consists of 100,000,000
shares of Company Common Stock, 10,000,000 shares of cumulative preferred stock,
par value U.S. $1.00 per share (the “Company Cumulative Preferred Stock”) and
10,000,000 shares of non-cumulative preferred stock, par value U.S. $1.00 per
share (the “Company Non-Cumulative Preferred Stock” and together with the
Company Cumulative Preferred Stock, the “Company Preferred Stock”).  As of the
close of business on June 29, 2005 (the “Cut-Off Time”), (i) 41,360,994 shares
of Company Common Stock are issued and outstanding, (ii) 9,600 shares of Company
Common Stock are issued and held in the treasury of the Company, (iii) no shares
of Preferred Stock are issued and outstanding, (iv) 249,000 shares of Company
Common Stock are reserved for issuance upon exercise of Stock Options under the
Stock Option Plans, and (v) 3,579,900 shares of Company Common Stock are
reserved for issuance under the Warrants.  From the Cut-off Time to the date of
this Agreement, no additional shares of Company Common Stock have been issued
(other than pursuant to Company Options and Company Warrants which were
outstanding as of the Cut-off Time and are disclosed in Section 4.2(a) of the
Company Disclosure Letter), no additional Company Options or Company Warrants
have been issued or granted, and there has been no increase in the number of
shares of Company Common Stock issuable upon exercise of the Company Options and
Company Warrants from those issuable under such Company Options and Company
Warrants as of the Cut-off Time.  No bonds, debentures, notes or other
indebtedness having the right to vote (or convertible into or exchangeable for
securities having the right to vote) on any matters on which shareholders of the
Company may vote are issued or outstanding.  All the outstanding shares of the
Company’s capital stock are, and all shares that may be issued or granted
pursuant to the exercise of the Stock Options will be, when issued or granted in
accordance with the respective terms thereof, duly authorized, validly issued,
fully paid and non-assessable and free of preemptive rights, with no personal
liability attaching to ownership thereof.  Except as set forth above or in
Section 4.2(a) of the Company Disclosure Letter, there are no outstanding or
authorized (i) options, warrants, calls, pre-emptive rights, subscriptions or
other rights, convertible

 

9

--------------------------------------------------------------------------------


 

securities, agreements, claims or commitments of any character obligating the
Company or any of its Subsidiaries to issue, transfer or sell any shares of
capital stock or other equity interest in, the Company or any of its
Subsidiaries or securities convertible into or exchangeable for such shares or
equity interests, (ii) contractual obligations of the Company or any of its
Subsidiaries to repurchase, redeem or otherwise acquire any capital stock of the
Company or any Subsidiary of the Company or any such securities or agreements
listed in clause (i) of this sentence or (iii) voting trusts or similar
agreements to which the Company or any of its Subsidiaries is a party with
respect to the voting of the capital stock of the Company.  Section 4.2(a) of
the Company Disclosure Letter sets forth the following information with respect
to each Company Option and Company Warrant outstanding as of the Cut-off Time:
(i) name of the holder; (ii) number of shares of Company Common Stock issuable
upon exercise thereof; (iii) exercise price; and (iv) issue date.  At the
Effective Time, there will not be any outstanding subscriptions, options,
warrants, calls, preemptive rights, subscriptions, or other rights, convertible
or exchangeable securities, agreements, claims or commitments of any character
by which the Company or any of its Subsidiaries will be bound calling for the
purchase or issuance of any shares of the capital stock of the Company or any of
its Subsidiaries or securities convertible into or exchangeable for such shares
or any other such securities or agreements.

 

(b)       (i) Except as set forth in Section 4.2(b) of the Company Disclosure
Letter, all of the outstanding shares of capital stock (or equivalent equity
interests of entities other than corporations) of each of the Company’s
Subsidiaries are beneficially owned, directly or indirectly, by the Company free
and clear of any mortgage, lien, pledge, charge, encumbrance or other security
interest (including any restriction on the right to vote, sell or otherwise
dispose of such capital stock or ownership interests) (collectively, “Liens”),
other than such restrictions as may exist under Applicable Law, and all such
shares or other ownership interests have been duly authorized and validly issued
and are fully paid and non-assessable and free of preemptive rights, with no
personal liability attaching to the ownership thereof, and (ii) neither the
Company nor any of its Subsidiaries owns any shares of capital stock or other
securities of, or interest in, any other Person, except for (A) shares of
capital stock or other securities of non-affiliates that (x) do not constitute
more than a 5% interest in such non-affiliates or (y) have an aggregate value
(per issuer) that does not exceed U.S.$100,000, and (B) the securities of the
Subsidiaries of the Company or any Subsidiary of the Company, or is obligated to
make any capital contribution to or other investment in any other Person.

 

(c)       Except as set forth in Section 4.2(c) of the Company Disclosure
Letter, no material indebtedness of the Company or any of its Subsidiaries
contains any restriction upon (i) the prepayment of any indebtedness of the
Company or any of its Subsidiaries, (ii) the incurrence of indebtedness by the
Company or any of its Subsidiaries, or (iii) the ability of the Company or any
of its Subsidiaries to grant any Lien on the properties or assets of the Company
or any of its Subsidiaries.

 

10

--------------------------------------------------------------------------------


 

4.3           Authorization; Validity of Agreement.

 

The Company has the requisite corporate power and authority to execute and
deliver this Agreement and, subject to approval of its shareholders as
contemplated by Section 2.6 hereof if required by Applicable Law, to consummate
the transactions contemplated hereby.  The execution and delivery by the Company
of this Agreement and the consummation by the Company of the transactions
contemplated hereby have been duly approved and authorized by the Board and,
other than approval and adoption of this Agreement and the Merger by the
requisite vote of the holders of the outstanding shares of Company Common Stock,
no other corporate proceedings on the part of the Company are necessary to
approve and authorize the execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby. 
This Agreement has been duly executed and delivered by the Company, and assuming
due authorization, execution and delivery of this Agreement by each of Purchaser
and Merger Sub, is a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except that such enforcement
may be subject to or limited by (a) bankruptcy, insolvency or other similar
laws, now or hereafter in effect, affecting creditors’ rights generally, and (b)
the effect of general principles of equity (regardless of whether enforceability
is considered in a proceeding at law or in equity).

 

4.4           No Violations; Approvals.

 

(a)       Neither the execution and delivery of this Agreement by the Company
nor the consummation by the Company of the transactions contemplated hereby will
(i) violate any provision of the Company Articles or Company Bylaws, or any
provision of the certificate of incorporation, bylaws or similar governing
documents of any of its Subsidiaries, (ii) violate, conflict with, result in a
breach of any provision of or the loss of any benefit under, constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, result in the termination of or a right of
termination, cancellation or amendment under, accelerate the performance
required by, or result in the creation of any Lien upon any of the respective
properties or assets of the Company or any of its Subsidiaries under, or result
in the acceleration or trigger of any payment, time of payment, vesting or
increase in the amount of any compensation or benefit payable pursuant to, any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
guarantee, other evidence of indebtedness, lease, license, contract, collective
bargaining agreement, agreement or other legally binding instrument or
obligation to which the Company or any of its Subsidiaries is a party or by
which any of them or any of their respective assets or properties may be bound,
or (iii) violate any federal, state, local or foreign order, writ, injunction,
decree, statute, rule or regulation applicable to the Company, any of its
Subsidiaries or any of their assets; except in the case of clause (ii) for such
violations, breaches, defaults, Liens or failure to obtain consents which would
not have a Material Adverse Effect on the Company.

 

(b)      Except as set forth in Section 4.4(b) of the Company Disclosure Letter,
no material filing or registration with, notification to, or authorization,
consent or approval of, any federal, state, local or foreign court, arbitral,
legislative,

 

11

--------------------------------------------------------------------------------


 

executive or regulatory authority or agency (a “Governmental Entity”) or any
third party is legally required to be made by the Company in connection with the
execution and delivery of this Agreement by the Company or the consummation by
the Company of the transactions contemplated hereby, except for (i) the filing
with the SEC of a proxy statement in definitive form relating to the meeting of
the Company’s shareholders to be held in connection with this Agreement and the
transactions contemplated hereby, (ii) the approval and adoption of this
Agreement and the Merger by the requisite vote of the shareholders of the
Company, (iii) such filings, authorizations or approvals as may be required
under any foreign competition laws, rules or regulations, and (iv) the filing of
the Articles of Merger with the Secretary of State.

 

4.5           SEC Reports and Financial Statements.

 

(a) The Company has filed with the SEC all forms and documents required to be
filed by it since January 1, 2002 under the Securities Exchange Act of 1934, as
amended (together with the rules and regulations thereunder, the “Exchange
Act”), including (a) its Annual Reports on Form 10-K for the years ended
December 31, 2004, December 31, 2003 and December 31, 2002, respectively, (b)
its Quarterly Report on Form 10-Q for the period ended March 31, 2005, (c) all
proxy statements relating to meetings of shareholders of the Company since
January 1, 2002 (in the form mailed to shareholders) and (d) all other forms,
reports and registration statements filed by the Company with the SEC since
January 1, 2002 (other than registration statements on Form S-8 or preliminary
materials and registration statements in forms not declared effective).  The
documents described in clauses (a)-(c) above, as amended (whether filed before,
on or after the date hereof), are referred to in this Agreement collectively as
the “Company SEC Documents”.  Except as corrected in subsequent Company SEC
Documents filed prior to the date hereof, the Company SEC Documents, including
the financial statements and schedules included therein and the documents
incorporated by reference therein, (x) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading and (y) complied in all material
respects with the applicable requirements of the Exchange Act and the Securities
Act of 1933, as amended (together with the rules and regulations thereunder, the
“Securities Act”) as the case may be, and the applicable rules and regulations
of the SEC thereunder.

 

(b)  The December 31, 2004 consolidated balance sheet of the Company and the
related consolidated statements of income, changes in shareholders’ equity and
cash flows (including, in each case, the related notes, where applicable), as
reported in the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2004 filed with the SEC under the Exchange Act, and the unaudited
consolidated balance sheets of the Company and its Subsidiaries (including the
related notes, where applicable) as of March 31, 2005 and the related (i)
unaudited consolidated statements of income for the three-month period then
ended and (ii) unaudited consolidated statements of cash flows and changes in
shareholders’ equity for the three-month period then ended (in each case
including the related notes, where applicable), as reported in the Company’s
Quarterly Report on Form 10-Q for the period ended March

 

12

--------------------------------------------------------------------------------


 

31, 2005 filed with the SEC under the Exchange Act, fairly present, and the
financial statements to be filed by the Company with the SEC after the date of
this Agreement will fairly present (subject, in the case of unaudited
statements, to recurring audit adjustments normal in nature and amount), in all
material respects, the consolidated financial position and the results of the
consolidated operations, cash flows and changes in shareholders’ equity of the
Company and its Subsidiaries as of the respective dates or for the respective
fiscal periods therein set forth; each of such statements (including the related
notes, where applicable) complies, and the financial statements to be filed by
the Company with the SEC after the date of this Agreement will comply, with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto; and each of such statements (including the
related notes, where applicable) has been, and the financial statements to be
filed by the Company with the SEC after the date of this Agreement will be,
prepared in accordance with generally accepted accounting principles (“GAAP”)
consistently applied during the periods involved, except as indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form
10-Q.  The books and records of the Company and its Subsidiaries have been, and
are being, maintained in accordance with GAAP and any other applicable legal and
accounting requirements and reflect only actual transactions. 
PricewaterhouseCoopers LLP is an independent public accounting firm with respect
to the Company and has not resigned or been dismissed as independent public
accountants of the Company.

 

4.6           Absence of Certain Changes.

 

(a)       Except as disclosed in the Company SEC Documents filed by the Company
with the SEC prior to the date of this Agreement (the “Specified Company SEC
Documents”), to the extent that it is reasonably apparent that the disclosure in
the Specified Company SEC Documents is responsive to the matters set forth in
this Section 4.6(a) or except as set forth in Section 4.6 of the Company
Disclosure Letter, since March 31, 2005 until the date of this Agreement, (a)
the Company and its Subsidiaries have conducted their respective operations only
in the ordinary course consistent with past practice, (b) there has not occurred
or continued to exist any event, change, occurrence, effect, fact, circumstance
or condition which, individually or in the aggregate, has had, or would be
reasonably likely to have or result in, a Material Adverse Effect on the
Company, (c) neither the Company nor any of its Subsidiaries has (i) increased
the wages, salaries, compensation, pension, or other fringe benefits or
perquisites payable to any executive officer, employee, or director from the
amount thereof in effect as of March 31, 2005, granted any severance or
termination pay, entered into any contract to make or grant any severance or
termination pay, made any loans or paid any bonus (except for salary increases,
bonus payments and severance or termination payments made in the ordinary course
of business consistent with past practices), (ii) suffered any strike, work
stoppage, slow-down or other labor disturbance, (iii) been a party to a
collective bargaining agreement, contract or other agreement or understanding
with a labor union or organization, (iv) had any union organizing activities, or
(v) revalued, or had knowledge of any reason that required revaluing, any of the
Company Assets in any material respect, including writing down the value of any
of the Company Assets or writing off notes or accounts receivable, in each case
in any material respect and other than in the ordinary course of business
consistent with past practice.

 

13

--------------------------------------------------------------------------------


 

(b)       The indebtedness outstanding under the TOGA Credit Facility as of the
date of this Agreement is set forth on Section 4.6(b) of the Company Disclosure
Letter.

 

4.7           Absence of Undisclosed Liabilities.

 

Except as disclosed in the Specified Company SEC Documents, including as
reflected or reserved against in the balance sheet dated as of March 31, 2005
constituting a portion of the financial statements included in the Company’s
Quarterly Report on Form 10-Q for the term ended March 31, 2005 (the “Company
Balance Sheet”) or in the notes thereto, to the extent that it is reasonably
apparent that the disclosure in the Specified Company SEC Documents is
responsive to the matters set forth in this Section 4.7, and except for
liabilities in respect of Litigation (which are the subject of Section 4.10) and
liabilities under Environmental Laws (which are the subject of Section 4.15),
neither the Company nor any of its Subsidiaries had as of that date or would not
be reasonably likely to have or result in any liabilities that were material to
the Company and its Subsidiaries taken as a whole and that were required to be
set forth in the Company Balance Sheets or the notes thereto in accordance with
GAAP.  Except as disclosed in the Specified Company SEC Documents, since the
date of the Company Balance Sheet, neither the Company nor its Subsidiaries has
incurred any liabilities that would be required to be reflected or reserved
against in a consolidated balance sheet of the Company and its Subsidiaries
prepared in accordance with GAAP, except for (a) liabilities incurred in the
ordinary course of business, (b) liabilities that have not had a Material
Adverse Effect on the Company, (c) liabilities resulting from the execution and
delivery of this Agreement or relating to the transactions contemplated hereby,
(d) liabilities in respect of Litigation (which are the subject of Section of
4.10), and (e) liabilities under Environmental Laws (which are the subject of
Section 4.15).

 

4.8           Information to Be Supplied.

 

(a)       The Proxy Statement and the other documents required to be filed by
the Company with the SEC in connection with the Merger and the other
transactions contemplated hereby will comply as to form in all material respects
with the requirements of the Exchange Act and will not, on the date of its
filing or, in the case of the Proxy Statement, on the date it is mailed to
shareholders of the Company and at the time of the Shareholders’ Meeting, and
none of the written information supplied or to be supplied by the Company
expressly for inclusion or incorporation by reference in the Proxy Statement or
other documents required to be filed by the Company with the SEC will at the
time the same are filed with the SEC and first published, sent or given to the
Company’s shareholders, contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in the light of the circumstances under which
they are made, not misleading.

 

(b)           Notwithstanding the foregoing provisions of this Section 4.8, no
representation or warranty is made by the Company with respect to statements
made or incorporated by reference in the Proxy Statement based on information
supplied

 

14

--------------------------------------------------------------------------------


 

by Purchaser or Merger Sub expressly for inclusion or incorporation by reference
therein or based on information which is not included in or incorporated by
reference in such documents but which should have been disclosed pursuant to
Section 5.4.

 

4.9           Employee Benefit Plans; ERISA.

 

(a)       Section 4.9(a) of the Company Disclosure Letter contains a true and
complete list of each “employee benefit plan” as defined in Section 3(3) of
ERISA (defined below) (“ERISA Plan”) and each bonus, deferred compensation,
incentive compensation, stock purchase, stock option, stock award, severance or
termination benefit, hospitalization or other medical, life or other insurance,
supplemental unemployment benefits, profit-sharing, pension, or retirement plan,
program, agreement or arrangement, each employment, retention or severance
agreement or arrangement which cannot be terminated in fewer than three months
without liability or without liability exceeding the greater of or one week of
salary for each year of service or one month of salary and each other material
employee benefit plan, program, agreement or arrangement, currently or within
the preceding 5 years sponsored, maintained or contributed to by the Company or
by any trade or business, whether or not incorporated (an “ERISA Affiliate”),
that together with the Company would be deemed a “single employer” for purposes
of Section 4001 of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for the benefit of any employee or former employee or
director of the Company or any ERISA Affiliate employed in the United States
(the “Plans”).

 

(b)       With respect to each Plan, the Company has heretofore delivered or
made available to Purchaser true and complete copies of each of the following
documents:

 

(i)    the Plan;

 

(ii)   the most recent annual report and actuarial report;

 

(iii)  the most recent Summary Plan Description required under ERISA with
respect thereto;

 

(iv)  if the Plan is funded through a trust or third party funding vehicle, the
trust or other funding agreement and the latest financial statements thereof;
and

 

(v)   the most recent determination letter received from the Internal Revenue
Service with respect to each Plan intended to qualify under Section 401(a) of
the Code and each voluntary employees’ benefit association intended to qualify
under Section 501(c)(9) of the Code.

 

(c)       No liability under Title IV of ERISA has been incurred by the Company
or any ERISA Affiliate that has not been satisfied in full, and no condition
exists (or would exist in the case of any Plan termination or withdrawal by any
employer from the Plan) that presents a material risk to the Company or any
ERISA Affiliate of

 

15

--------------------------------------------------------------------------------


 

incurring a liability under such Title, other than liability for contributions
due in the ordinary course and premiums due the Pension Benefit Guaranty
Corporation (“PBGC”) (which contributions and premiums have been paid when due),
except for such liabilities that would not have a Material Adverse Effect on the
Company.

 

(d)       No “ERISA Plan”, is a “multiemployer pension plan,” as defined in
Section 3(37) of ERISA, nor is any ERISA Plan a plan described in Section
4063(a) of ERISA.

 

(e)       No ERISA Plan or any trust established thereunder has incurred any
“accumulated funding deficiency” as defined in Section 302 of ERISA and Section
412 of the Code, whether or not waived, or any liens under those sections of
ERISA and the Code, as of the last day of the most recent fiscal year of each
ERISA Plan ended prior to the Closing Date or with respect to the year following
such fiscal year.  Each ERISA Plan intended to be “qualified” within the meaning
of Section 401(a) of the Code has been determined by the Internal Revenue
Service to be so qualified (or timely application has been made therefor); no
event has occurred before or since the date of such determination that would
materially adversely affect such qualification; and each trust maintained
thereunder has been determined by the Internal Revenue Service to be exempt from
taxation under Section 501(a) of the Code.  All contributions or other payments
required to have been made by Company and its Subsidiaries to or under any Plan
by Applicable Law or the terms of such Plan have been timely and properly made. 
Each Plan has been operated and administered in all material respects in
accordance with its terms and Applicable Law, including but not limited to ERISA
and the Code except where a failure to so operate or administer would not have a
Material Adverse Effect on the Company.  There are no pending, or to the
knowledge of the Company, threatened, material claims by or on behalf of any
Plan, by any employee or beneficiary covered under any such Plan, or otherwise
involving any such Plan (other than routine claims for benefits).

 

(f)        With respect to each Plan, on or following the Effective Date, the
Surviving Corporation or the Purchaser or both shall have the right to terminate
and amend the Plan at any time, and any such termination or amendment shall not
result in any material increased cost.

 

(g)       With respect to each Plan, all required filings with the government
and all required notices to the participants of the Plan have been timely made.

 

(h)       With respect to each Plan, there has been no violation of Sections 401
through 412 of ERISA, and no violation that would result in tax or penalties
under Section 502 of ERISA or Section 4975 of the Code.

 

(i)        The consummation of the transaction contemplated in this Agreement
will not result in the payment, vesting or acceleration of any benefit.

 

(j)        With respect to each Plan, no reportable event (as defined in Section
4043 of ERISA) has occurred.

 

16

--------------------------------------------------------------------------------


 

(k)       Except to the extent required under Sections 601 et seq. of ERISA and
Section 4980B of the Code (“COBRA”) no Plan provides for health or welfare
benefits to any retired or former employee and there is no such benefit or
payment to any such employee of the Company and its Subsidiaries or obligation
to pay such benefit or make such payment.

 

(l)        The Company and its Subsidiaries have complied with COBRA and the
Health Insurance Portability and Accountability Act of 1996.

 

(m)      No payment that is owed or may become due to any director, officer,
employee, or agent of the Company or its Subsidiaries will be non-deductible to
them or subject to tax under Section 280G or Section 4999 of the Code, and no
requirement to “gross up” or otherwise compensate any such individual exists
because of such a tax.

 

(n)       The Company and its Subsidiaries have not violated the Worker
Adjustment and Retraining Notification Act or any similar law.

 

(o)       Each Subsidiary of the Company that employs personnel in Australia:

 

(i)    is not a party to any agreement or arrangement with any union or
industrial organization in respect of superannuation benefits for any of its
employees or sub-contractors;

 

(ii)   has complied with its obligations under agreements with its employees and
sub-contractors in respect of superannuation benefits in all material respects;

 

(iii)  is only obliged to make employer contributions to the funds to which the
employee contributions are made on behalf of each of its employees and
sub-contractors at the relevant statutory rate per annum of their respective
superannuation salaries in accordance with the Superannuation Guarantee
(Administration) Act 1992 (Cth) (“SGAA”) and other associated Applicable Laws;

 

(iv)  only contributes to, and only has an obligation to make payments to
superannuation funds which only provide accumulation benefits to its employees
and sub-contractors;

 

(v)   confirms that to the knowledge of the Company, the funds to which the
employee contributions are made by such Subsidiary have satisfied all relevant
Applicable Laws governing superannuation funds in all material respects, and in
particular, have been complying superannuation funds within the meaning of the
Superannuation Industry (Supervision) Act 1993 (Cth) (“SIS”) and have otherwise
been administered and managed by the trustee company in a manner that complies
with the SIS in all material respects;

 

17

--------------------------------------------------------------------------------


 

(vi)  has complied in all material respects with all of its obligations, duties
and liabilities under the governing rules of the funds to which employee
contributions are made by such Subsidiary including making all contributions to
the funds required to be made under their rules; and

 

(vii) has in all material respects made contributions to superannuation funds as
required by any Applicable Law or agreement in respect of all employees (and
anyone considered an employee for the purposes of the SGAA, including
contributions required to be made in accordance with the SGAA to ensure that it
incurs no liability for superannuation guarantee charge.

 

4.10         Litigation; Compliance with Law.

 

(a)       Except as disclosed in Section 4.10(a) of the Company Disclosure
Letter and except for claims under Environmental Laws (which are the subject of
Section 4.15), (a) there is no suit, claim, action, proceeding or investigation
pending or, to the knowledge of the Company, threatened, against the Company or
any of its Subsidiaries , any of their respective properties or assets or any of
the Company’s officers or directors (in their capacities as such), (b) there is
no agreement, order, judgment, decree, injunction or award of any Governmental
Entity against and/or binding upon the Company, any of its Subsidiaries or any
of the Company’s officers or directors (in their capacities as such) that, in
the case of either clause (a) or (b), individually or in the aggregate has had,
or would be reasonably likely to have or result in, a Material Adverse Effect on
the Company, and (c) there is no Litigation that the Company or any of its
Subsidiaries has pending against other parties, where such Litigation is
intended to enforce or preserve material rights of the Company or any of its
Subsidiaries which would have a Material Adverse Effect on the Company.

 

(b)       Except for ERISA (which is the subject of Section 4.9), Tax laws
(which are the subject of Section 4.14), and Environmental Laws (which are the
subject of Section 4.15), each of the Company and its Subsidiaries has complied,
and is in compliance, in all material respects with all Applicable Laws and all
licenses, permits, variances and approvals of Governmental Entities necessary
for the lawful conduct of their respective businesses as currently conducted
which affect the respective businesses of the Company or any of its
Subsidiaries, the Company Real Property and/or the Company Assets, and the
Company and its Subsidiaries have not been and are not in violation in any
material respect of any such Law or any licenses, permits, variances or
approvals of Governmental Entities necessary for the lawful conduct of their
respective businesses as currently conducted; nor has any notice, charge, claim
or action has been received by the Company or any of its Subsidiaries or been
filed, commenced, or to the knowledge of the Company, threatened against the
Company or any of its Subsidiaries alleging any violation of the foregoing,
except in each case as would not be reasonably likely to have or result in a
Material Adverse Effect on the Company.

 

(c)       The Company and its Subsidiaries hold all licenses, permits, variances
and approvals of Governmental Entities necessary for the lawful conduct of their
respective businesses as currently conducted, except for licenses, permits,
variances

 

18

--------------------------------------------------------------------------------


 

or approvals under Environmental Laws (which are the subject of Section 4.15)
and except where the failure to hold such licenses, permits, variances or
approvals has not had, or would not be reasonably likely to have or result in a
Material Adverse Effect on the Company.  Neither the Company nor any of its
Subsidiaries has received notice that any license, permit, variance or approvals
of Governmental Entities will be terminated or modified or cannot be renewed in
the ordinary course of business, and the Company has no knowledge of any
reasonable basis for any such termination, modification or nonrenewal, in each
case except for any such terminations, modifications or nonrenewals that
individually or in the aggregate have not had, and would not be reasonably
likely to have or result in, a Material Adverse Effect on the Company.  The
execution, delivery and performance of this Agreement and the consummation of
the merger or any other transactions contemplated hereby do not and will not
violate any license, permit, variance or approvals of Governmental Entities, or
result in any termination, modification or nonrenewal thereof, except in each
case for any such violations, terminations, modifications or nonrenewals that
individually or in the aggregate have not had, and would not be reasonably
likely to have or result in, a Material Adverse Effect on the Company.

 

4.11         Intellectual Property.

 

(a)       The Company and its Subsidiaries own free and clear of any Lien or
possess licenses or other valid rights to use, all patents, patent rights,
domain names, trademarks (registered or unregistered), trade dress, trade names,
copyrights (registered or unregistered), service marks, trade secrets, know-how
and other confidential or proprietary rights and information, inventions
(patentable or unpatentable), processes, formulae, as well as all goodwill
symbolized by any of the foregoing (collectively, “Intellectual Property”)
necessary in connection with the business of the Company and its Subsidiaries as
currently conducted, except where the failure to possess such rights or licenses
would not have a Material Adverse Effect on the Company.

 

(b)      To the knowledge of the Company, except as disclosed in Section 4.11 of
the Company Disclosure Letter, (i) the conduct, products or services of the
business of the Company and its Subsidiaries as currently conducted do not
infringe upon any Intellectual Property of any third party except where such
infringement would not have a Material Adverse Effect on the Company, (ii) there
are no claims or suits pending or, to the knowledge of the Company, threatened
(x) alleging that the Company’s or its Subsidiaries’ conduct, products or
services infringe upon any Intellectual Property of any third party except where
such infringement would not have a Material Adverse Effect on the Company, or
(y) challenging the Company’s or its Subsidiaries’ ownership of, right to use,
or the validity or enforcement of any license or other agreement relating to the
Company’s and its Subsidiaries’ Intellectual Property except where such
challenge would not have a Material Adverse Effect on the Company, and (iii) no
Person is infringing upon any Intellectual Property of the Company or its
Subsidiaries except where such infringement would not have a Material Adverse
Effect on the Company.  Except as set forth in Section 4.4 or 4.11 of the
Company Disclosure Letter, the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not result in the loss
of, or any encumbrance on, the rights of the Company or

 

19

--------------------------------------------------------------------------------


 

any Subsidiary with respect to the Intellectual Property owned or used by them,
except where such loss or encumbrance would not have a Material Adverse Effect
on the Company.

 

4.12         Material Contracts.

 

(a)       Except as disclosed in the Specified Company SEC Documents, to the
extent that it is reasonably apparent that the disclosure in the Specified
Company SEC Documents is responsive to the matters set forth in this Section
4.12(a), as of the date of this Agreement, neither the Company nor any of its
Subsidiaries is a party to or bound by any contract, arrangement, commitment or
understanding (whether written or oral) (i) which is a material contract (as
defined in Item 601(b)(10) of Regulation S-K of the SEC) to be performed after
the date of this Agreement, (ii) which materially restrains, limits or impedes
the Company’s or any of its Subsidiaries’, or will materially restrain, limit or
impede the Surviving Corporation’s, ability to compete with or conduct any
business or any line of business, including geographic limitations on the
Company’s or any of its Subsidiaries’ or the Surviving Corporation’s activities,
(iii) which is a material production sharing agreement, joint venture or
operating agreement, balancing agreement, farm-out or farm-in agreement,
enhanced oil recovery agreement, unitization and pooling agreement or other
similar contract or agreement relating to the exploration, development and
production of oil and natural gas, (iv) which is a material take-or-pay
agreement or other similar agreement that entitles purchasers of production to
receive delivery of Hydrocarbons without paying therefor, or (v) which is
otherwise material to the Company and its Subsidiaries taken as a whole. Each
contract, arrangement, commitment or understanding of the type described in this
Section 4.12(a), whether or not set forth in Section 4.12(a) of the Company
Disclosure Letter or disclosed in the Specified Company SEC Documents, is
referred to herein as a “Company Material Contract.”  Except for the Gas Sales
Agreement with OERL (a summary of which has been provided to Purchaser), the
Company has previously made available to Purchaser true, complete and correct
copies of each Company Material Contract.

 

(b)       (i) Each Company Material Contract is valid and binding and in full
force and effect, (ii) the Company and each of its Subsidiaries has performed
all obligations required to be performed by it to date under each Company
Material Contract, (iii) no event or condition exists which constitutes or,
after notice or lapse of time or both, would constitute a default on the part of
the Company or any of its Subsidiaries under any such Company Material Contract
and (iv) to the knowledge of the Company, no other party to such Company
Material Contract is in default in any respect thereunder, except in each case
where there has not been, and would not be reasonably likely to be, individually
or in the aggregate, a material adverse effect on the rights or remedies of the
Company or its Subsidiaries under such Company Material Contracts.

 

4.13         Properties.

 

(a)       Section 4.13(a) of the Company Disclosure Letter sets forth a complete
and correct list of (i) all real property and interests in real property owned
in fee by the Company or any its Subsidiaries (individually, an “Owned Property”
and

 

20

--------------------------------------------------------------------------------


 

collectively, the “Owned Properties”), and (ii) all real property and interests
in real property leased, subleased, or otherwise occupied by the Company or any
of its Subsidiaries as lessee (individually, a “Leased Property” and
collectively, the “Leased Properties”) setting forth information sufficient to
specifically identify such Owned Real Property and Leased Properties, as the
case may be, and the legal owner thereof.  Such Leased Properties, together with
the Owned Properties, are referred to herein individually as a “Company
Property” and collectively as the “Company Properties.”

 

(b)       Except as set forth in Section 4.13(b) of the Company Disclosure
Letter, each of the Company and its Subsidiaries has good, marketable and
insurable fee simple title to all of its respective Owned Properties and all
buildings, structures and other improvements located thereon, free and clear of
all Liens, except for Permitted Exceptions.

 

(c)       Except as set forth in Section 4.13(c) of the Company Disclosure
Letter, the Company or one of its Subsidiaries is in possession of the Leased
Properties leased pursuant to each lease or sublease, and each such lease or
sublease grants to the Company or its Subsidiary, as the case may be, the
exclusive right to possess, without disruption, the Leased Property pursuant
thereto.  Each of the Company and its Subsidiaries has good and valid title to
the leasehold estate or other interest created under its respective Company
Leases, free and clear of any liens, claims or encumbrances, except where the
failure to have such good and valid title would not have a Material Adverse
Effect.

 

(d)       Except as set forth in Section 4.13(d) of the Company Disclosure
Letter, each of the Company and its Subsidiaries has good and valid title to all
its assets reflected on the Company Balance Sheet or acquired after the date
thereof, except for (i) assets sold or otherwise disposed of in the ordinary
course of business since the date of such balance sheet, (ii) properties and
assets the loss of which would not, individually or in the aggregate, have a
Material Adverse Effect on the Company, (iii) assets reflected on the Company
Balance Sheet that are subject to a capital lease where the Company or any of
its Subsidiaries is the lessee, and (iv) Permitted Exceptions.

 

4.14         Taxes.

 

(a)       All material Returns required to be filed with any taxing authority by
the Company and its Subsidiaries have been filed in accordance with all
Applicable Laws;

 

(b)           the Company and its Subsidiaries have timely paid all material
Taxes shown as due and payable on the Returns, other than those which are being
contested in good faith by appropriate proceedings;

 

(c)           as of the time of filing all such Returns were true and correct in
all material respects;

 

21

--------------------------------------------------------------------------------


 

(d)           the Company has set up an adequate reserve for the payment of all
Taxes anticipated to be payable in respect of the period subsequent to the last
period when returns were filed;

 

(e)           neither the Company nor any Subsidiary will have any liability for
any Taxes in excess of the amounts paid or the reserves so established except to
the extent that any such liability would not have a Material Adverse Effect;

 

(f)            as of the date of this Agreement, there is no action, suit,
proceeding, investigation, audit or claim pending against or with respect to the
Company or any of its Subsidiaries in respect of any Tax where there is a
reasonable possibility of a determination or decision against the Company or any
of its Subsidiaries that would result in a Material Adverse Effect;

 

(g)           there are no Tax sharing, allocation, indemnification or similar
agreements or arrangements, whether written or unwritten, in effect under which
the Company or any of its Subsidiaries will be liable for any material Taxes of
any Person other than the Company or any Subsidiary of the Company;

 

(h)           neither the Company nor any of its Subsidiaries has entered into
an agreement or waiver extending any statute of limitations relating to the
payment or collection of a material amount of Taxes, nor is any request for such
a waiver or extension pending;

 

(i)            there are no Liens (subject to Permitted Exceptions) for Taxes on
any asset of the Company or its Subsidiaries;

 

(j)            neither the Company nor any of its Subsidiaries has entered into,
has any liability in respect of, or has any filing obligations with respect to,
any “listed transactions,” as defined in Section 1.6011-4(b)(2) of the treasury
regulations;

 

(k)           neither the Company nor any of its Subsidiaries will be required
to include any material item of income in, or exclude any material item of
deduction from, taxable income for any taxable period (or portion thereof)
ending after the Closing Date as a result of any voluntary change in method of
accounting initiated by the Company or any of its Subsidiaries for a taxable
period ending on or prior to the Closing Date under Section 481(c) of the Code
(or any corresponding or similar provisions of Applicable Law relating to state,
local or foreign Tax); and

 

(l)            no jurisdiction where the Company or any of its Subsidiaries does
not file a Return has made a claim in writing that the Company or any of its
Subsidiaries is required to file a Return for a material amount of Taxes for
such jurisdiction.

 

4.15         Environmental Matters.

 

(a)           Except as disclosed in Section 4.15(a) of the Disclosure Letter,
and except for such matters that individually or in the aggregate have not had,
and

 

22

--------------------------------------------------------------------------------


 

would not be reasonably likely to have or result in, a Material Adverse Effect
on the Company, the Company and its Subsidiaries have complied, and are in
compliance, with all applicable Environmental Laws, which compliance includes
the possession of all permits required under applicable Environmental Laws and
compliance with the terms and conditions thereof and the making and filing with
all applicable Governmental Entities of all reports, forms and documents and the
maintenance of all records required to be made, filed or maintained by it under
any Environmental Law.  Neither the Company nor any of its Subsidiaries has
received any communication (written or, if oral, would be reasonably likely to
result in a formal claim) from any Person, whether a Governmental Entity,
citizens group, employee or otherwise, that alleges that the Company or any of
its Subsidiaries is not in compliance with Environmental Laws and that has not
been resolved in all material respects.

 

(b)           Except as disclosed in Section 4.15(a) of the Disclosure Letter,
and for such matters that individually or in the aggregate have not had, and
would not be reasonably likely to have or result in, a Material Adverse Effect
on the Company, there are no Environmental Claims pending or, to the knowledge
of the Company, threatened against the Company or any of its Subsidiaries or, to
the knowledge of the Company, against any Person whose liability for any
Environmental Claim the Company or any of its Subsidiaries has retained or
assumed either contractually or by operation of law.

 

(c)           Except for such matters that individually or in the aggregate have
not had, and would not be reasonably likely to have or result in, a Material
Adverse Effect on the Company, neither the Company nor any of its Subsidiaries
is subject to any liability or obligation (accrued, contingent or otherwise) to
cleanup, correct, abate or to take any response, remedial or corrective action
under or pursuant to any Environmental Laws, relating to (i) environmental
conditions on, under, or about any of the properties or assets owned, leased,
operated or used by the Company or any of its Subsidiaries or any predecessor
thereto at the present time or in the past, including the air, soil, surface
water and groundwater conditions at, on, under, from or near such properties, or
(ii) the past or present use, management, handling, transport, treatment,
generation, storage, disposal or Release of any Hazardous Substances, whether
on-site at any Company Real Property, or at any off-site location.  The Company
has provided or made available to Purchaser all material studies, assessments,
reports, data, results of investigations or audits, analyses and test results,
in the possession, custody or control of the Company or any of its Subsidiaries
relating to (x) the environmental conditions on, under or about any of the
properties or assets owned, leased, operated or used by any of the Company and
its Subsidiaries or any predecessor in interest thereto at the present time or
in the past and (y) any Hazardous Substances used, managed, handled,
transported, treated, generated, stored or Released by any Person on, under,
about or from, any of the properties, assets and businesses of the Company or
any of its Subsidiaries.

 

(d)           Except for such matters that individually or in the aggregate have
not had, and would not be reasonably likely to have or result in, a Material
Adverse Effect on the Company, to the knowledge of the Company, there are no
past or present actions, activities, circumstances, conditions, events or
incidents, including the release,

 

23

--------------------------------------------------------------------------------


 

emission, discharge, presence or disposal of any Hazardous Substance, that would
be reasonably likely to form the basis of any Environmental Claim against the
Company or any of its Subsidiaries or against any Person whose liability for
such Environmental Claim the Company or any of its Subsidiaries has retained or
assumed either contractually or by operation of law.

 

(e)           Without in any way limiting the generality of the foregoing, there
are no underground storage tanks located at any property currently owned, leased
or operated by the Company or any of its Subsidiaries.

 

(f)            Neither the Company nor any of its Subsidiaries is required by
virtue of the transactions contemplated by this Agreement, or as a condition to
the effectiveness of any transactions contemplated by this Agreement, (i) to
perform a site assessment for Hazardous Substances at any Company Real Property
or (ii) to remove or remediate any Hazardous Substances from any Company Real
Property.

 

(g)           Purchaser and Merger Sub acknowledge that the representations and
warranties contained in this Section 4.15 are the only representations and
warranties being made by the Company with respect to compliance with, or
liability or claims under, Environmental Laws or with respect to permits,
licenses or governmental authorizations issued or required under Environmental
Laws, that no other representation by the Company contained in this Agreement
shall apply to any such matters and that no other representation or warranty,
express or implied, is being made with respect thereto.

 

4.16         Investment Company.

 

Neither the Company nor any of its Subsidiaries is an “investment company,” a
company “controlled” by an “investment company,” or an “investment adviser”
within the meaning of the Investment Company Act of 1940, as amended, or the
Investment Advisers Act of 1940, as amended.

 

4.17         Public Utility Holding Company Act.

 

Neither the Company nor any of its Subsidiaries is a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” as such terms are
defined in the Public Utility Holding Company Act of 1935, as amended.

 

4.18         Required Vote by Company Shareholders.

 

The affirmative vote of the holders of at least two-thirds of the outstanding
shares of the Company Common Stock entitled to vote hereon is the only vote of
the Company required by the TBCA, the Company Articles or the Company Bylaws to
approve this Agreement and the transactions contemplated hereby (the “Required
Vote”).

 

24

--------------------------------------------------------------------------------


 

4.19         Brokers.

 

Except for Houlihan Lokey Howard & Zukin (“HLHZ”), no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Company.  The Company is
solely responsible for the fees and expenses of HLHZ which fees and expenses
shall be paid by the Company at the Closing; provided that, in the absence of
sufficient cash, Purchaser shall fund the payment of such fees or expenses at
closing without any reduction in the Merger Consideration.  The Company’s
arrangements with HLHZ have been disclosed to Purchaser prior to the date
hereof.

 

4.20         Article 13.03 of the TBCA.

 

Prior to the date of this Agreement, the Board has taken all action necessary to
exempt under or make not subject to (a) the provisions of Article 13.03 of the
TBCA or (b) any “fair price,” “moratorium,” “control share acquisition” or other
state takeover law or state law that purports to limit or restrict business
combinations or the ability to acquire or vote shares: (a) the execution of this
Agreement, (b) the Merger and (c) the transactions contemplated by this
Agreement.

 

4.21         Oil and Gas.

 

(a)           The Company has furnished Purchaser prior to the date of this
Agreement with the report of Data Consulting Services, a division of
Schlumberger Technology Corporation, estimating the Company’s and its
Subsidiaries’ proved oil and gas reserves as of December 31, 2004 (the “Reserve
Report”).  The factual, non-interpretive data on which the Reserve Report was
based for purposes of estimating the oil and gas reserves set forth in the
Reserve Report was accurate in all material respects.

 

(b)           All operated producing oil and gas wells included in the Reserve
Report have been operated and produced and, to the knowledge of the Company,
drilled, in accordance in all material respects with generally accepted oil and
gas field practices and in compliance in all material respects with applicable
oil and gas leases and Applicable Law.

 

(c)           All material proceeds from the sale of crude oil, natural gas
liquids and other hydrocarbons produced from crude oil or natural gas
(“Hydrocarbons”) produced from the Oil and Gas Properties are being received by
the Company and its Subsidiaries in a timely manner and are not being held in
suspense for any reason (except in the ordinary course of business).

 

(d)           Except as disclosed in the Specified Company SEC Documents,
neither the Company nor any of its Subsidiaries has received any material
advance, take-or-pay or other similar payments that entitles purchasers of
production to receive deliveries of Hydrocarbons without paying therefor, and,
on a net, company-wide basis, the Company is neither underproduced nor
overproduced, in either case, to any material extent, under gas balancing or
similar arrangements.

 

25

--------------------------------------------------------------------------------


 

(e)           The Company and its Subsidiaries have good and defensible title to
all oil and gas properties forming the basis for the reserves reflected in the
Reserve Report as attributable to interests owned by the Company and its
Subsidiaries, except for those defects in title that do not have a Material
Adverse Effect on the Company, and are free and clear of all Liens, except for
(i) Permitted Liens and (ii) Liens associated with obligations reflected in the
Reserve Report.  The oil and gas leases and other agreements that provide the
Company and its Subsidiaries with operating rights in the Oil and Gas Properties
are legal, valid and binding and in full force and effect, and the rentals,
royalties and other payments due thereunder have been properly and timely paid
and there is no existing default (or event that, with notice or lapse of time or
both, would become a default) under any of such oil and gas leases or other
agreements, except, in each case, as individually or in the aggregate has not
had, and would not be reasonably likely to have or result in, a Material Adverse
Effect on the Company.

 

(f)            Section 4.21(f) of the Company Disclosure Letter sets forth the
working interest and net revenue interest in the Comet Ridge Joint Venture of
each of the parties to the Comet Ridge Joint Venture in respect of
(i) production, (ii) leasehold ownership and leasehold operating expenses, and
(iii) acquisition, drilling, development, workover and capital costs (both
before and after project payout).

 

4.22         Recommendation of Company Board of Directors; Opinion of Financial
Advisor.

 

(a)           The Board, at a meeting duly called and held, duly adopted
resolutions (i) determining that this Agreement and the transactions
contemplated hereby are fair to, and in the best interests of, the shareholders
of the Company, (ii) approving this Agreement and the transactions contemplated
hereby, (iii) resolving to recommend adoption of this Agreement and approval of
the Merger and the other transactions contemplated hereby by the shareholders of
the Company and (iv) directing that the adoption of this Agreement and the
approval of the Merger and the other transactions contemplated hereby be
submitted to the Company’s shareholders for consideration in accordance with
this Agreement, which resolutions, as of the date of this Agreement, have not
been subsequently rescinded, modified or withdrawn in any way.

 

(b)           The Company has received an opinion of Houlihan Lokey Howard &
Zukin (“HLHZ”) to the effect that, as of the date of this Agreement, the Merger
Consideration to be received by the holders of shares of Company Common Stock
(other than Purchaser, Merger Sub or the Company) in the Merger is fair, from a
financial point of view, to such holders, a signed copy of which has been, or
will promptly be, delivered to Purchaser.  The Company has received the approval
of HLHZ to permit the inclusion of a copy of its written opinion in its entirety
in the Proxy Statement, subject to HLHZ’s review of the Proxy Statement.

 

4.23         Affiliate Transactions.

 

The Specified SEC Company Documents sets forth all agreements, contracts,
transfers of assets or liabilities or other commitments or transactions, whether

 

26

--------------------------------------------------------------------------------


 

or not entered into in the ordinary course of business, to or by which the
Company or any of its Subsidiaries, on the one hand, and any of their respective
officers or directors (or any of their respective Affiliates, other than the
Company or any of its direct or indirect wholly owned Subsidiaries) on the other
hand, are or have been a party or otherwise bound or affected, and that (a) are
currently pending, in effect or have been in effect during the past 12 months,
(b) involve continuing liabilities and obligations that, individually or in the
aggregate, have been, are or will be material to the Company and its
Subsidiaries, taken as a whole and (c) are not Company Plans disclosed in
Section 4.9(a) of the Company Disclosure Letter.

 

4.24         Derivative Transactions and Hedging.

 

No Derivative Transactions (including each outstanding Hydrocarbon or financial
hedging position attributable to the Hydrocarbon production of the Company and
its Subsidiaries) have been entered into by the Company or any of its
Subsidiaries or for the account of any of its customers as of the date of this
Agreement.

 

4.25         Insurance.

 

Section 4.26 of the Company Disclosure Letter contains a complete and correct
list of all material insurance policies maintained by or on behalf of any of the
Company and its Subsidiaries as of the date of this Agreement. Such policies
are, and at the Closing policies or replacement policies having substantially
similar coverages will be, in full force and effect, and all premiums due
thereon have been or will be paid. The Company and its Subsidiaries have
complied in all material respects with the terms and provisions of such
policies. With respect to any material insurance claim submitted by the Company
or any of its Subsidiaries since January 1, 2004, neither the Company nor any of
its Subsidiaries has received any refusal of coverage, reservation of rights or
other notice that the issuer of the applicable insurance policy or policies is
not willing or able to perform its obligations thereunder.

 

4.26         No Other Representations or Warranties.

 

Except for the representations and warranties contained in this Article IV,
neither the Company nor any other Person makes any other express or implied
representation or warranty on behalf of the Company or any of its Affiliates.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER AND MERGER SUB

 

Parent, Purchaser and Merger Sub, jointly and severally, represent and warrant
to the Company as follows:

 

5.1           Organization.

 

Each of Parent, Purchaser, Merger Sub and each of their respective Subsidiaries
is a corporation or other entity duly incorporated or formed, as the case may

 

27

--------------------------------------------------------------------------------


 

be, validly existing, and in good standing, where applicable, under the laws of
the jurisdiction of its incorporation or formation, has all requisite corporate
or other power and authority and all necessary governmental approvals to own,
lease and operate its properties and to carry on its business as it is now being
conducted, and is qualified or licensed to do business as a foreign corporation
or other entity and is in good standing, where applicable, in each jurisdiction
in which the nature of the business conducted by it makes such qualification or
licensing necessary, except where the failure to be so organized, existing and
in good standing or to have such power and authority, or to be so qualified or
licensed would not have a Material Adverse Effect on Purchaser.  Each of
Purchaser and Merger Sub has previously made available to the Company a complete
and correct copy of each of its certificate of incorporation and bylaws, as
currently in effect.

 

5.2           Authorization; Validity of Agreement.

 

Each of Parent, Purchaser and Merger Sub has the requisite corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  The execution and delivery by Purchaser and
Merger Sub of this Agreement and the consummation by Purchaser and Merger Sub of
the transactions contemplated hereby have been duly authorized by the respective
boards of directors of Purchaser and Merger Sub, Purchaser has approved and
adopted this Agreement and the Merger and has caused the sole shareholder of
Merger Sub to approve and adopt this Agreement, and no other corporate
proceedings on the part of Purchaser or Merger Sub are necessary to authorize
the execution and delivery of this Agreement by Purchaser or Merger Sub and the
consummation of the transactions contemplated hereby.  This Agreement has been
duly executed and delivered by each of Purchaser and Merger Sub and, assuming
due authorization, execution and delivery of this Agreement by the Company, is a
valid and binding obligation of each of Purchaser and Merger Sub enforceable
against each of them in accordance with its terms, except that such enforcement
may be subject to or limited by (i) bankruptcy, insolvency or other similar
laws, now or hereafter in effect, affecting creditors’ rights generally, and
(ii) the effect of general principles of equity (regardless of whether
enforceability is considered in a proceeding at law or in equity).

 

5.3           Consents and Approvals; No Violations.

 

(a)           Neither the execution and delivery of this Agreement by Parent,
Purchaser and Merger Sub nor the consummation by Parent, Purchaser and Merger
Sub of the transactions contemplated hereby will (i) violate any provision of
the respective certificate of incorporation or bylaws or similar governmental
documents of Parent or Purchaser or any of its Subsidiaries, including Merger
Sub, (ii) result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under, any of the terms, conditions
or provisions of any material note, bond, mortgage, indenture, guarantee, other
evidence of indebtedness, license, lease, contract, agreement or other
instrument or obligation to which Parent or Purchaser or any of its
Subsidiaries, including Merger Sub, is a party or by which any of them or any of
their assets may be bound or (iii) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to Parent

 

28

--------------------------------------------------------------------------------


 

or Purchaser or any of its Subsidiaries, including Merger Sub, or any of their
assets; except in the case of clauses (ii) and (iii) for violations, breaches or
defaults which would not have a Material Adverse Effect on Purchaser or Merger
Sub.

 

(b)           No material filing or registration with, notification to, or
authorization, consent or approval of any Governmental Entity or any third party
is legally required to be made by Parent, Purchaser or Merger Sub in connection
with the execution and delivery of this Agreement by Parent, Purchaser or Merger
Sub or the consummation by Purchaser or Merger Sub of the transactions
contemplated hereby, except for (i) the filing with the SEC of the Proxy
Statement, (ii) the filing of the Articles of Merger with the Secretary of
State, and (iii) the lodgement of an announcement to the Australian Stock
Exchange.

 

5.4           Information to be Supplied.

 

(a)           Each of the Proxy Statement and the other documents required to be
filed by Purchaser with the SEC in connection with the Merger and the other
transactions contemplated hereby will comply as to form, in all material
respects, with the requirements of the Exchange Act and will not, on the date of
its filing, and none of the information supplied or to be supplied by Parent,
Purchaser and Merger Sub expressly for inclusion or incorporation by reference
in the Proxy Statement will, in the case of the Proxy Statement on the dates the
Proxy Statement is mailed to shareholders of the Company and at the time of the
Shareholders’ Meeting will not, contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading.

 

(b)           Notwithstanding the foregoing provisions of this Section 5.4, no
representation or warranty is made by Parent or Purchaser with respect to
statements made or incorporated by reference in the Proxy Statement based on
information supplied by the Company expressly for inclusion or incorporation by
reference therein or based on information which is not made in or incorporated
by reference in such documents but which should have been disclosed pursuant to
Section 4.8.

 

5.5           Interim Operations of Merger Sub.

 

Merger Sub was formed solely for the purpose of engaging in the transactions
contemplated by this Agreement and has engaged in no business other than in
connection with entering into this Agreement and engaging in the transactions
contemplated by this Agreement.

 

5.6           Financing.

 

Parent shall cause Purchaser and Merger Sub to have as of the date of this
Agreement and immediately prior to the consummation of the Merger sufficient
funds to enable Merger Sub to consummate the Merger on the terms contemplated by
this Agreement.

 

29

--------------------------------------------------------------------------------


 

5.7           Beneficial Ownership of Shares.

 

Neither Purchaser nor any of its Affiliates or Associates beneficially owns more
than 5% of the outstanding shares of capital stock of the Company or is a party
to any agreement, arrangement or understanding for the purpose of acquiring,
holding, voting or disposing of any capital stock of the Company, other than as
contemplated by this Agreement.

 

5.8           Brokers.

 

Except for Merrill Lynch & Co. (“Merrill”), no broker, finder or investment
banker is entitled to any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Purchaser or Merger Sub.  Purchaser is
solely responsible for the fees and expenses of Merrill, which fees and expenses
shall be paid by Purchaser at the Closing.

 

5.9           No Other Representations or Warranties.

 

Except for the representations and warranties contained in this Article V, none
of Parent, Purchaser, Merger Sub or any other Person makes any other express or
implied representation or warranty on behalf of Purchaser, Merger Sub or any of
their respective Affiliates.

 

ARTICLE VI

 

COVENANTS

 

6.1           Interim Operations of the Company.

 

During the period from the date of this Agreement and continuing until the
Effective Time, except as expressly contemplated or permitted by this Agreement
or with the prior written consent of Purchaser (which consent shall not be
unreasonably withheld, conditioned or delayed), the Company and its Subsidiaries
shall carry on their respective businesses in the ordinary course consistent
with past practice and in a manner not involving the entry by the Company or any
Subsidiary into businesses that are materially different from the businesses of
the Company and its Subsidiaries on the date hereof, and shall use reasonable
best efforts to preserve their business organizations and goodwill intact, and
maintain existing relations with suppliers, customers, employees, officers and
directors.  Without limiting the generality of the foregoing or as otherwise
contemplated by this Agreement or consented to in writing by Purchaser (which
consent shall not be unreasonably withheld, conditioned or delayed), the Company
shall not, and shall not permit any of its Subsidiaries to:

 

(a)           declare or pay any dividends on, or make other distributions in
respect of, any of its capital stock;

 

30

--------------------------------------------------------------------------------


 

(b)           (i) repurchase, redeem or otherwise acquire any shares of the
capital stock of the Company or any Subsidiary of the Company, or any securities
convertible into or exercisable for any shares of the capital stock of the
Company or any Subsidiary of the Company, (ii) split, combine or reclassify any
shares of its capital stock or issue or authorize or propose the issuance of any
other securities in respect of, in lieu of or in substitution for shares of its
capital stock, or (iii) authorize, issue, deliver, sell, hypothecate or pledge
or authorize or propose the issuance, delivery, sale, hypothecation or pledge
of, any shares of its capital stock or any securities convertible into or
exercisable for, or any rights, warrants or options to acquire, any such shares,
or enter into any agreement with respect to any of the foregoing, except, in the
case of clauses (ii) and (iii), for the issuance of Company Common Stock upon
the exercise or fulfillment of rights or options issued or existing pursuant to
employee benefit plans, programs or arrangements or upon exercise of the
Warrants, all to the extent outstanding and in existence on the date of this
Agreement and in accordance with their present terms and in each case to the
extent the same are disclosed to the Purchaser on Section 4.2(a) of the Company
Disclosure Schedule;

 

(c)           amend the Company Articles, the Company Bylaws, the certificate of
incorporation, bylaws or other organizational documents of any Subsidiary, or
other similar governing documents of the Company or any Subsidiary;

 

(d)           make any capital expenditures in excess of U.S.$125,000 in the
aggregate, other than those which are made in the ordinary course of business
and in accordance with the Company’s capital budget previously provided to
Purchaser, or which are necessary to maintain existing assets in good repair or
to maintain operations as currently conducted;

 

(e)           acquire or agree to acquire, by merging or consolidating with, or
by purchasing a substantial equity interest in or a substantial portion of the
assets of, or by any other manner, any business or any corporation, partnership,
association or other business organization or division thereof;

 

(f)            change its methods of accounting in effect at December 31, 2004,
except as required by changes in GAAP as concurred to by the Company’s
independent auditors;

 

(g)           (i) fail to cause TOGA to operate the Comet Ridge Joint Venture
and other TOGA operated permits in accordance with the terms of the applicable
joint venture operating agreements and the relevant petroleum legislation and
regulations in all material respects, or to maintain operatorship of the same,
(ii) fail to cause TOGA to consult with Purchaser before it exercises any voting
right it may have under the Comet Ridge Joint Venture and to take account of
Purchaser’s reasonable representations, (iii) fail to cause TOGA to provide
Purchaser with production reports and management accounts and authorizations for
expenditures in relation to the Comet Ridge Joint Venture, (iv) fail to cause
TOGA to provide Purchaser with copies of all minutes of meetings of the Comet
Ridge Joint Venture parties or use its reasonable best efforts to facilitate
Purchaser’s attendance at such meetings, (v) cause TOGA to enter into any new
gas

 

31

--------------------------------------------------------------------------------


 

supply agreements or amend any existing gas supply agreement without first
consulting Purchaser, except in each case to the extent that it would violate
Applicable Law to do so;

 

(h)           (i) except as required by Applicable Law or as required to
maintain qualification pursuant to the Code, adopt, amend, or terminate any
employee benefit plan (including any Plan) or any agreement, arrangement, plan
or policy between the Company or any Subsidiary of the Company and one or more
of its current or former directors, officers or employees, or (ii) except for
normal increases in the ordinary course of business consistent with past
practice as set forth in Section 6.1(h) of the Company Disclosure Letter, or
except as required by Applicable Law, increase in any manner the compensation or
fringe benefits of any director, officer or employee or pay any benefit not
required by any Plan or agreement as in effect as of the date hereof (including
the granting of stock options, stock appreciation rights, restricted stock,
restricted stock units or performance units or shares);

 

(i)            other than activities in the ordinary course of business
consistent with past practice, sell, lease, encumber, assign or otherwise
dispose of, or agree to sell, lease, encumber, assign or otherwise dispose of,
any of its material assets, properties or other rights or agreements;

 

(j)            other than in the ordinary course of business consistent with
past practice, incur any indebtedness for borrowed money or assume, guarantee,
endorse or otherwise as an accommodation become responsible for the obligations
of any other individual, corporation or other entity;

 

(k)           create, renew, amend or terminate or give notice of a proposed
renewal, amendment or termination of, any material contract, agreement or lease
for goods, services or office space to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries or
their respective properties is bound, other than the renewal in the ordinary
course of business of any lease the term of which expires prior to the Closing
Date;

 

(l)            fail to provide Purchaser with any details relating to any
proposed acquisition of or application for Oil and Gas Properties, including
full details of any minimum exploration commitment in connection therewith,
except to the extent it would violate Applicable Law to do so;

 

(m)          fail to maintain its insurance policies in full force and effect,
except to the extent such policies cease to be available on commercially
reasonable terms, and in such event the Company shall notify Purchaser of such
non-renewal or termination of policy; or

 

(n)           or agree to do any of the foregoing.

 

6.2           Acquisition Proposals.

 

(a)           The Company agrees that, except as expressly contemplated by this
Agreement, neither it nor any of its Subsidiaries shall, and the Company shall,
and

 

32

--------------------------------------------------------------------------------


 

shall cause its Subsidiaries and affiliates (as such term in used in Rule 12b-2
under the Exchange Act) to, cause their respective officers, directors,
investment bankers, attorneys, accountants, financial advisors, agents and other
representatives not to (i) directly or indirectly initiate, solicit, knowingly
encourage or facilitate (including by way of furnishing information) any
inquiries or the making or submission of any proposal that constitutes, or could
reasonably be expected to lead to, an Acquisition Proposal, (ii) participate or
engage in discussions or negotiations with, or disclose any non-public
information or data relating to the Company or any of its Subsidiaries or afford
access to the properties, books or records of the Company or any of its
Subsidiaries to any Person that has made an Acquisition Proposal or to any
person in contemplation of an Acquisition Proposal, or (iii) accept an
Acquisition Proposal or enter into any agreement, including any letter of
intent, memorandum of understanding, agreement in principle, merger agreement,
acquisition agreement, option agreement, joint venture agreement, partnership
agreement or other similar agreement, arrangement or understanding,
(A) constituting or related to, or that is intended to or could reasonably be
expected to lead to, any Acquisition Proposal (other than an Acceptable
Confidentiality Agreement permitted pursuant to this Section 6.2) or
(B) requiring, intended to cause, or which could reasonably be expected to cause
the Company to abandon, terminate or fail to consummate the merger or any other
transaction contemplated by this Agreement (each an “Acquisition Agreement”).
Any violation of the foregoing restrictions by any of the Company’s Subsidiaries
or by any representatives of the Company or any of its Subsidiaries, whether or
not such representative is so authorized and whether or not such representative
is purporting to act on behalf of the Company or any of its Subsidiaries or
otherwise, shall be deemed to be a breach of this Agreement by the Company.
Notwithstanding anything to the contrary in this Agreement, the Company and its
board of directors may take any actions described in clause (ii) of this
Section 6.2(a) with respect to a third party if at any time prior to the
Effective Time (x) the Company receives a written Acquisition Proposal from such
third party (and such Acquisition Proposal was not initiated, solicited,
knowingly encouraged or facilitated by the Company or any of its Subsidiaries or
any of their respective officers, directors, investment bankers, attorneys,
accountants, financial advisors, agents or other representatives) and (y) such
proposal constitutes, or the Company’s board of directors determines in good
faith (after consultation with its financial advisors and outside legal counsel)
that such proposal could reasonably be expected to lead to, a Superior Proposal,
provided that the Company shall not deliver any information to such third party
without entering into an Acceptable Confidentiality Agreement.  Notwithstanding
the foregoing, the Company shall be entitled to waive any “standstill” or
similar provision in any Acceptable Confidentiality Agreement which would
preclude such Person from making an Acquisition Proposal to the Company,
provided that such waiver is for the limited purpose of enabling such Person to
make an Acquisition Proposal to the Company during the 45-day period following
execution of such Acceptable Confidentiality Agreement, and any such waiver
shall not constitute a breach of this Section 6.2. Nothing contained in this
Section 6.2 shall prohibit the Company or its board of directors from taking and
disclosing to the Company’s shareholders a position with respect to an
Acquisition Proposal to the extent required by Applicable Law.

 

33

--------------------------------------------------------------------------------


 

(b)           Neither (i) the Company’s board of directors nor any committee
thereof shall directly or indirectly (A) withdraw (or amend or modify in a
manner adverse to Purchaser or Merger Sub), or publicly propose to withdraw (or
amend or modify in a manner adverse to Purchaser or Merger Sub), the approval,
recommendation or declaration of advisability by the Company’s board of
directors or any such committee thereof of this Agreement, the merger or the
other transactions contemplated by this Agreement or (B) recommend, adopt or
approve, or propose publicly to recommend, adopt or approve, any Acquisition
Proposal (any action described in this clause (i) being referred to as a
“Company Adverse Recommendation Change”) nor (ii) shall the Company or any of
its Subsidiaries execute or enter into an Acquisition Agreement. Notwithstanding
the foregoing, at any time prior to the Effective Time, and subject to the
Company’s compliance at all times with the provisions of this Section 6.2 and
Section 2.6, in response to a Superior Proposal, the Company Board may make a
Company Adverse Recommendation Change; provided, however, that the Company shall
not be entitled to exercise its right to make a Company Adverse Recommendation
Change in response to a Superior Proposal (X) until three Business Days after
the Company provides written notice to Purchaser (a “Company Notice”) advising
Purchaser that the Company’s board of directors or a committee thereof has
received a Superior Proposal, specifying the material terms and conditions of
such Superior Proposal, and identifying the Person or group making such Superior
Proposal and (Y) if during such three Business Day period, Purchaser proposes
any alternative transaction (including any modifications to the terms of this
Agreement), unless the Company’s board of directors determines in good faith
(after consultation with its financial advisors and outside legal counsel, and
taking into account all financial, legal, and regulatory terms and conditions of
such alternative transaction proposal) that such alternative transaction
proposal is not at least as favorable to the Company and its shareholders from a
financial point of view as the Superior Proposal (it being understood that any
change in the financial or other material terms of a Superior Proposal shall
require a new Company Notice and a new three Business Day period under this
Section 6.2(b)).

 

(c)           In addition to the obligations of the Company set forth in
paragraphs (a) and (b) of this Section 6.2, as promptly as practicable after
receipt thereof, the Company shall advise Purchaser in writing of any request
for information or any Acquisition Proposal received from any Person, or any
inquiry, discussions or negotiations with respect to any Acquisition Proposal,
and the terms and conditions of such request, Acquisition Proposal, inquiry,
discussions or negotiations, and the Company shall promptly provide to Purchaser
copies of any written materials received by the Company in connection with any
of the foregoing, and the identity of the Person or group making any such
request, Acquisition Proposal or inquiry or with whom any discussions or
negotiations are taking place. The Company agrees that it shall simultaneously
provide to Purchaser any non-public information concerning the Company or its
Subsidiaries provided to any other Person or group in connection with any
Acquisition Proposal which was not previously provided to Purchaser. The Company
and shall keep Purchaser fully informed of the status of any Acquisition
Proposals (including the identity of the parties and price involved and any
changes to any material terms and conditions thereof). The Company agrees not to
release any third party from, or waive any provisions of, any confidentiality or
standstill agreement to which it is a party.

 

34

--------------------------------------------------------------------------------


 

(d)           Immediately after the execution and delivery of this Agreement,
the Company will, and will cause its Subsidiaries and their respective officers,
directors, employees, investment bankers, attorneys, accountants and other
agents to, cease and terminate any existing activities, discussions or
negotiations with any parties conducted heretofore with respect to any possible
Acquisition Proposal. The Company agrees that it shall (i) take the necessary
steps to promptly inform its officers, directors, investments bankers,
attorneys, accountants, financial advisors, agents or other representatives
involved in the transactions contemplated by this Agreement of the obligations
undertaken in this Section 6.2 and (ii) request each Person who has heretofore
executed a confidentiality agreement in connection with such Person’s
consideration of acquiring the Company or any portion thereof to return or
destroy (which destruction shall be certified in writing by an executive officer
of such Person) all confidential information heretofore furnished to such Person
by or on the Company’s behalf.

 

(e)           For purposes of this Section 6.2:

 

(i)    For purposes of this Agreement, “Acquisition Proposal” shall mean any
bona fide proposal, whether or not in writing, for the (i) direct or indirect
acquisition or purchase of a business or assets that constitutes 10% or more of
the net revenues, net income or the assets (based on the fair market value
thereof) of the Company and its Subsidiaries, taken as a whole, (ii) direct or
indirect acquisition or purchase of 10% or more of any class of equity
securities or capital stock of the Company or any of its Subsidiaries whose
business constitutes 10% or more of the net revenues, net income or assets of
the Company and its Subsidiaries, taken as a whole, or (iii) merger,
consolidation, restructuring, transfer of assets or other business combination,
sale of shares of capital stock, tender offer, exchange offer, recapitalization,
stock repurchase program or other similar transaction that if consummated would
result in any Person or Persons beneficially owning 10% or more of any class of
equity securities of the Company or any of its Subsidiaries whose business
constitutes 10% or more of the net revenues, net income or assets of the Company
and its Subsidiaries, taken as a whole, other than the transactions contemplated
by this Agreement.

 

(ii)   The term “Superior Proposal” shall mean any bona fide written Acquisition
Proposal made by a third party to acquire (which term shall include a parent to
parent merger or other business combination with a similar result), directly or
indirectly, pursuant to a tender offer, exchange offer, merger, share exchange,
consolidation or other business combination, (A) 50% or more of the assets of
the Company and its Subsidiaries, taken as a whole, or (B) 50% or more of the
equity securities of the Company, in each case on terms which the Company’s
board of directors determines in good faith (after consultation with its
financial advisors and outside legal counsel, and taking into account all
financial, legal and regulatory terms and conditions of the Acquisition Proposal
and this Agreement, including any alternative transaction (including any
modifications to the terms of this Agreement) proposed by Purchaser in response
to such Superior Proposal, including any conditions to and expected timing of

 

35

--------------------------------------------------------------------------------


 

consummation, and any risks of non-consummation, of such Acquisition Proposal)
to be superior to the Company and its shareholders (in their capacity as
shareholders) from a financial point of view as compared to the transactions
contemplated hereby and to any alternative transaction (including any
modifications to the terms of this Agreement) proposed by Purchaser hereto
pursuant to this Section 6.2.

 

6.3           Access to Information.

 

From the date of this Agreement until the Effective Time, the Company shall, and
shall cause each of its Subsidiaries to, afford to Purchaser and to its
officers, employees, accountants, counsel and its authorized representatives
(including environmental consultants) reasonable access during normal business
hours upon reasonable prior notice all of its properties, contracts, books,
commitments, records, data and books and personnel and, during such period, the
Company shall furnish to Purchaser upon request (a) a copy of each report,
letter, registration statement and other document filed or received by it during
such period pursuant to the requirements of the Exchange Act and (b) such other
information used in the operation of its business as Purchaser may reasonably
request and the provision of which is not inconsistent with Applicable Laws or
would represent a material breach of any agreements.  Purchaser and its
authorized representatives will conduct all such inspections in a manner which
will minimize any disruptions of the business and operations of the Company and
its Subsidiaries.  Until the Effective Time, Purchaser will hold any such
information in accordance with the provisions of the Confidentiality Agreement
and will cause such information to be so held by their Representatives (as
defined in the Confidentiality Agreement).  Upon a termination of this Agreement
pursuant to Section 8.1, Purchaser and its Representatives shall return (and
hold confidential) all information provided pursuant to this Section 6.3 and all
other Information (as defined in the Confidentiality Agreement) pursuant to the
procedures set forth in the Confidentiality Agreement.

 

6.4           Further Action; Reasonable Best Efforts.

 

(a)           Upon the terms and subject to the conditions herein provided, each
of the parties hereto agrees to use its reasonable best efforts to take, or
cause to be taken, all action and to do, or cause to be done, all things
necessary, proper or advisable under Applicable Laws to consummate and make
effective the transactions contemplated by this Agreement, including using
reasonable best efforts to satisfy the conditions precedent to the obligations
of any of the parties hereto, to obtain all necessary authorizations, consents
and approvals, and to effect all necessary registrations and filings.  Each of
the parties hereto will furnish to the other parties such necessary information
and reasonable assistance as such other parties may reasonably request in
connection with the foregoing and will provide the other parties with copies of
all filings made by such party with any Governmental Entity or any other
information supplied by such party to a Governmental Entity in connection with
this Agreement and the transactions contemplated hereby.

 

36

--------------------------------------------------------------------------------


 

(b)           The Company shall (i) take all actions necessary to ensure that no
Applicable Law relating to state takeover or business combination matters or any
similar Applicable Law is or becomes applicable to this Agreement, the merger or
any of the other transactions contemplated by this Agreement and (ii) if any
such Applicable Law or similar Applicable Law becomes applicable to this
Agreement, the merger or any of the other transactions contemplated by this
Agreement, take all action necessary to ensure that the merger and the other
transactions contemplated by this Agreement may be consummated as promptly as
practicable on the terms contemplated by this Agreement and otherwise to
minimize the effect of such Applicable Law on this Agreement, the Merger and the
other transactions contemplated by this Agreement.

 

(c)           In case at any time after the Effective Time any further action is
necessary or desirable to carry out the purposes of this Agreement, the proper
officers and/or directors of the Surviving Corporation shall take or cause to be
taken all such necessary action.

 

(d)           Each of the parties hereto shall use reasonable best efforts to
prevent the entry of, and to cause to be discharged or vacated, any order or
injunction of a Governmental Entity precluding, restraining, enjoining or
prohibiting consummation of the Merger or any of the other transactions
contemplated by this Agreement.

 

6.5           Directors’ and Officers’ Insurance and Indemnification.

 

(a)           For six years after the Effective Time, Purchaser shall cause the
Surviving Corporation to indemnify and hold harmless, to the greatest extent
permitted by law as of the date of this Agreement, the individuals who on or
prior to the Effective Time were officers, directors and employees of the
Company or its Subsidiaries (collectively, the “Indemnitees”) with respect to
all acts or omissions by them in their capacities as such or taken at the
request of the Company or any of its Subsidiaries at any time prior to the
Effective Time. Purchaser shall cause the Surviving Corporation to honor all
indemnification agreements with Indemnitees (including under the Company’s
by-laws) in effect as of the date hereof in accordance with the terms thereof.
The Company has disclosed to Purchaser all such indemnification agreements prior
to the date of this Agreement.

 

(b)           For six years after the Effective Time, Purchaser shall procure
the provision of officers’ and directors’ liability insurance in respect of acts
or omissions occurring prior to the Effective Time covering each such Person
currently covered by the Company’s officers’ and directors’ liability insurance
policy on terms with respect to coverage and in amounts no less favorable than
those of such policy in effect on the date hereof; provided, however, that if
the annual aggregate premiums for such insurance at any time during such period
shall exceed 200% of the per annum rate of premium paid by the Company and its
Subsidiaries as of the date hereof for such insurance, then the Purchaser shall
solely be obligated to provide such officers’ and directors’ liability insurance
as may be obtained for 200% of such per annum rate of premium.

 

37

--------------------------------------------------------------------------------


 

(c)           The obligations of Purchaser under this Section 6.5 shall not be
terminated or modified in such a manner as to adversely affect any Indemnitee to
whom this Section 6.5 applies without the consent of such affected Indemnitee
(it being expressly agreed that the Indemnitees to whom this Section 6.5 applies
shall be third party beneficiaries of this Section 6.5).

 

(d)           The provisions of this Section 6.5 are intended to be for the
benefit of, and shall be enforceable by, each Indemnitee and his or her heirs
and representatives.

 

6.6           Publicity.

 

Neither the Company, Purchaser, Merger Sub nor any of their respective
affiliates shall issue or cause the publication of any press release or other
announcement with respect to the Merger, this Agreement or the other
transactions contemplated by this Agreement without the prior consultation of
the other party, except as may be required by law or by any listing agreement
with a national securities exchange if all reasonable efforts have been made to
consult with the other party.

 

6.7           Merger Sub.

 

Purchaser will take all action necessary (a) to cause Merger Sub to perform its
obligations under this Agreement and to consummate the Merger on the terms and
conditions set forth in this Agreement and, to the extent permitted by the TBCA,
in accordance with Article 5.16 of the TBCA, as soon as reasonably practicable
following the completion of the Shareholders’ Meeting and (b) to ensure that,
prior to the Effective Time, Merger Sub shall not conduct any business or make
any investments other than as specifically contemplated by this Agreement. 
Purchaser shall not, and shall not permit Merger Sub to take, any action that
would result in the breach of any representation of Purchaser hereunder (except
for representations and warranties made as of a specific date) such that the
Company would have the right to terminate this Agreement pursuant to
Section 8.1.

 

6.8           Employee Benefits.

 

(a)           Purchaser hereby agrees to, and agrees to cause the Surviving
Corporation to, honor, and to make required payments when due under, all
contracts, agreements, arrangements, policies, plans and commitments of the
Company and its Subsidiaries in effect as of the date hereof that are applicable
with respect to any employee, officer, director or executive or former employee,
officer, director or executive of the Company or any Subsidiary thereof,
including the Plans in existence as of the date hereof, and that are disclosed
in Section 4.9 of the Company Disclosure Letter.  Nothing herein shall be
construed to prohibit the Surviving Corporation from amending or terminating
such contracts, agreements, arrangements, policies, plans and commitments in
accordance with the terms thereof and with Applicable Law.

 

(b)           In addition to the foregoing, Purchaser hereby agrees that, for a
period of six months after the Effective Time, it shall continue to maintain
benefits for

 

38

--------------------------------------------------------------------------------


 

the employees and former employees of the Company and its Subsidiaries which in
the aggregate are no less favorable taken as a whole (on a value or cost basis)
than those provided to them under the Plans on the date hereof.

 

(c)           For purposes of all employee benefit plans, programs and
arrangements maintained by or contributed to by Surviving Corporation and its
Subsidiaries, Purchaser shall cause the Surviving Corporation to cause each such
plan, program or arrangement to treat the prior service with the Company and its
Affiliates of each person who is an employee or former employee of the Company
or its Subsidiaries immediately prior to the Effective Time (a “Company
Employee”) (to the same extent such service is recognized under analogous plans,
programs or arrangements of the Company or its Affiliates prior to the Effective
Time) as service rendered to the Surviving Corporation, for purposes of
eligibility to participate and vesting (and only for purposes of benefit accrual
and determination of benefit levels solely with respect to service awards,
vacation and severance); provided, however, that any benefits provided by the
Surviving Corporation under any (i) ERISA Plans, (ii) nonqualified employee
benefit or deferred compensation plans, stock option, bonus or incentive plans
or (iii) other employee benefit or fringe benefit programs, that may be in
effect generally for employees of the Surviving Corporation or its Subsidiaries
from time to time, shall be reduced by benefits in respect of the same years of
service under analogous plans, programs and arrangements maintained by or
contributed to by the Company, the Surviving Corporation or their Subsidiaries.
Surviving Corporation shall (x) waive all limitations as to preexisting
conditions exclusions and waiting periods with respect to participation and
coverage requirements applicable to the Company Employees under any welfare
benefit plans that such Company Employees may be eligible to participate in
after the Effective Time, other than limitations or waiting periods that are
already in effect with respect to such employees and that have not been
satisfied as of the Effective Time under any welfare benefit plan maintained for
the Company Employees immediately prior to the Effective Time and (y) provide
each Company Employee with credit for any co-payments and deductibles paid prior
to the Effective Time in satisfying any applicable deductible or out-of-pocket
requirements under any welfare plans that such employees are eligible to
participate in after the Effective Time.

 

(d)           Nothing in this Agreement shall be construed as requiring
Purchaser or any of its Affiliates to employ any Company Employee for any length
of time following the Effective Time. Nothing in this Agreement, express or
implied, shall be construed to prevent Purchaser or its Affiliates from
(i) terminating, or modifying the terms of employment of, any Company Employee
following the Effective Time or (ii) terminating or modifying to any extent in
accordance with its terms any Company benefit plan or any other employee benefit
plan, program, agreement or arrangement that Purchaser or its Affiliates may
establish or maintain; provided, however, that to the extent that, and for so
long as, a Company Employee remains employed by Purchaser or any of its
Subsidiaries during the [six month] period following the Effective Time, the
compensation and benefits payable to such employee during such period shall be
subject to Section 6.8(b).

 

39

--------------------------------------------------------------------------------


 

ARTICLE VII

 

CONDITIONS TO MERGER

 

7.1           Conditions to Each Party’s Obligation To Effect the Merger.  The
respective obligation of each party to effect the Merger shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by the parties hereto in writing, in whole or
in part, to the extent permitted by Applicable Law):

 

(a)           This Agreement and the Merger shall have been adopted and approved
by the Required Vote;

 

(b)           No statute, rule, order, decree or regulation shall have been
enacted or promulgated, and no action shall have been taken, by any Governmental
Entity of competent jurisdiction which temporarily, preliminarily or permanently
restrains, precludes, enjoins or otherwise prohibits the consummation of the
Merger or makes the Merger illegal; and

 

(c)           Other than filing the Articles of Merger in accordance with the
TBCA, all authorizations, consents and approvals of all Governmental Entities
required to be obtained prior to consummation of the Merger shall have been
obtained, except for such authorizations, consents, and approvals the failure of
which to be obtained individually or in the aggregate has not had, and would not
be reasonably likely to have or result in, a Material Adverse Effect on any
party to this Agreement.

 

7.2           Conditions to the Obligation of the Company to Effect the Merger. 
The obligation of the Company to effect the Merger is further subject to the
satisfaction or waiver at or prior to the Effective Time of the following
conditions:

 

(a)           (i) The representations and warranties of each of Parent,
Purchaser and Merger Sub (other than those set forth in Sections 5.1 and 5.3(a))
shall be true and correct in all material respects both at and as of the date of
this Agreement and at and as of the Closing Date, as if made at and as of such
time (except to the extent expressly made as of an earlier date, in which case
as of such date); and (ii) the representations and warranties of each of Parent,
Purchaser and Merger Sub set forth in Sections 5.1 and 5.3(a) of this Agreement
shall be true and correct (without giving effect to any limitation as to
“materiality” or “Material Adverse Effect” set forth therein) both at and as of
the date of this Agreement and at and as of the Closing Date, as if made at and
as of such time (except to the extent expressly made as of an earlier date, in
which case as of such date), except where the failure of such representations
and warranties to be so true and correct (without giving effect to any
limitation as to “materiality” or “Material Adverse Effect” set forth therein)
individually or in the aggregate has not had, and would not be reasonably likely
to have or result in, a Material Adverse Effect on Purchaser.  The Company shall
have received a certificate signed on behalf of Purchaser by each of two senior
executive officers of Purchaser to the foregoing effect;

 

40

--------------------------------------------------------------------------------


 

(b)           Each of Purchaser and Merger Sub shall have performed in all
material respects its obligations under this Agreement required to be performed
by it at or prior to the Effective Time pursuant to the terms of this Agreement,
and the Company shall have received a certificate signed on behalf of each of
Purchaser and Merger Sub by the Chief Executive Officer of each of Purchaser and
Merger Sub to such effect; and

 

(c)           There shall not be pending any suit, action or proceeding by any
Governmental Entity seeking to restrain, preclude, enjoin or prohibit the Merger
or any of the other transactions contemplated by this Agreement.

 

7.3           Conditions to Obligations of Purchaser and Merger Sub to Effect
the Merger.  The obligations of Purchaser and Merger Sub to effect the Merger
are further subject to the satisfaction or waiver at or prior to the Effective
Time of the following conditions:

 

(a)           (i) the representations and warranties of the Company set forth in
this Agreement (other than those set forth in Sections 4.1, 4.2, 4.3 and 4.20)
shall be true and correct as of the date of this Agreement and (except to the
extent such representations and warranties speak as of an earlier date, which
must be true and correct as of such specific date) as of the Closing Date as
though made on and as of the Closing Date, except, in each case, where the
failure of such representations and warranties to be true and correct would not
have a Material Adverse Effect on the Company; and (ii) the representations and
warranties of the Company set forth in Sections 4.1, 4.2, 4.3 and 4.20 of this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and (except to the extent such representations and warranties
speak as of an earlier date, which must be true and correct as of such specific
date) as of the Closing Date as though made on and as of the Closing Date. 
Purchaser shall have received a certificate signed on behalf of the Company by
each of two senior executive officers of the Company to the foregoing effect;

 

(b)           The Company shall have performed in all material respects each of
its obligations under this Agreement required to be performed by it at or prior
to the Effective Time pursuant to the terms of this Agreement, and Purchaser
shall have received a certificate signed on behalf of the Company by the Chief
Executive Officer or Chief Financial Officer to such effect;

 

(c)           There shall not be pending any suit, action or proceeding by any
Governmental Entity seeking to restrain, preclude, enjoin or prohibit the Merger
or any of the other transactions contemplated by this Agreement;

 

(d)           All material consents and approvals of any Person that the Company
or any of its Subsidiaries are required to obtain in connection with the
consummation of the Merger, including consents and approvals from parties to
loans, contracts, leases or other agreements, shall have been obtained, and a
copy of each such consent and approval shall have been provided to Purchaser at
or prior to the Closing, except for such consents and approvals the failure of
which to be obtained individually or

 

41

--------------------------------------------------------------------------------


 

in the aggregate would not be reasonably likely to have or result in a Material
Adverse Effect on the Company; and

 

(e)           All of the closing conditions under the Interest Purchase
Agreement, dated as of the date hereof, by and among the Purchaser and Slough
Estates plc (the “IPA”) (other than those conditions which relate to actions to
be taken at the closing of the Transfer (as defined in the IPA) and the other
transactions contemplated by the IPA) have been satisfied or waived (subject to
Applicable Law and in accordance with the terms of the IPA) and the consummation
of the Transfer and the other transactions contemplated by the IPA shall have
occurred; provided that this condition shall be deemed satisfied if the
Effective Time occurs simultaneously with the closing of the Transfer and the
other transaction contemplated by the IPA.

 

ARTICLE VIII

 

TERMINATION

 

8.1           Termination.

 

Notwithstanding anything herein to the contrary, this Agreement may be
terminated and the Merger may be abandoned at any time prior to the Effective
Time, whether before or after shareholder adoption of this Agreement:

 

(a)           By the mutual consent of Purchaser and the Company in a written
instrument.

 

(b)           By either the Company or Purchaser upon written notice to the
other, if:

 

(i)    the Effective Time shall not have been occurred on or before December 31,
2005 (the “Outside Date”); provided that the right to terminate this Agreement
pursuant to this Section 8.1(b)(i) shall not be available to a party whose
failure to fulfill any obligation under this Agreement has been the cause of, or
resulted in, the failure of the Effective Time to have occurred on or before
such date; or

 

(ii)   any Governmental Entity shall have issued a statute, rule, order, decree
or regulation or taken any other action (which statute, rule, order, decree,
regulation or other action the parties hereto shall have used their reasonable
best efforts to lift), in each case permanently restraining, enjoining or
otherwise prohibiting consummation of the Merger or making the Merger illegal
and such statute, rule, order, decree, regulation or other action shall have
become final and nonappealable (provided that the terminating party is not then
in breach of Section 6.4).

 

(c)           By the Company:  at any time prior to the Effective Time upon
written notice to Purchaser, if there shall have been a material breach by
Purchaser or Merger Sub of any representations, warranty, covenant or agreement
set forth in this

 

42

--------------------------------------------------------------------------------


 

Agreement, which breach would reasonably be expected to result in any condition
set forth in Section 7.1 not being satisfied and such breach is not reasonably
capable of being cured and such condition is not reasonably capable of being
satisfied within 30 days following the receipt by Purchaser of written notice of
such breach from the Company (provided that Company is not then in material
breach of any representation, warranty, covenant or other agreement contained
herein).

 

(d)           By Purchaser:

 

(i)    at any time prior to the Effective Time upon written notice to the
Company, if there shall have been a material breach by the Company of any
representations, warranty, covenant or agreement set forth in this Agreement,
which breach would reasonably be expected to result in any condition set forth
in Section 7.1 not being satisfied and such breach is not reasonably capable of
being cured and such condition is not reasonably capable of being satisfied
within 30 days following the receipt by the Company of written notice of such
breach from Purchaser (provided that Purchaser is not then in material breach of
any representation, warranty, covenant or other agreement contained herein); or

 

(ii)   if, prior to the Effective Time upon written notice to the Company, the
Board shall have withdrawn, modified or changed in a manner adverse to Purchaser
or Merger Sub its approval or recommendation of this Agreement or the Merger or
shall have recommended an Acquisition Proposal or shall have executed a
definitive agreement relating to an Acquisition Proposal with a Person other
than Purchaser or Merger Sub.

 

8.2           Effect of Termination.

 

In the event of the termination of this Agreement as provided in Section 8.1,
written notice thereof shall forthwith be given by the terminating party to the
other parties specifying the provision of this Agreement pursuant to which such
termination is made, and except as provided in this Section 8.2, this Agreement
shall forthwith become null and void after the expiration of any applicable
period following such notice.  In the event of such termination, there shall be
no liability on the part of Parent, Purchaser, Merger Sub or the Company, except
(a) as set forth in Section 9.1 of this Agreement and (b) with respect to the
requirement to comply with the Confidentiality Agreement; provided that nothing
herein shall relieve any party from any liability or obligation with respect to
any willful breach of this Agreement.

 

43

--------------------------------------------------------------------------------


 

ARTICLE IX

 

MISCELLANEOUS

 

9.1           Fees and Expenses.

 

(a)           All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs or expenses, except as provided in Sections 9.1(b) and 9.1(c).

 

(b)           If this Agreement is terminated by Purchaser pursuant to
Section 8.1(d)(ii), then the Company shall pay to Purchaser in immediately
available funds a termination fee in an amount equal to U.S.$12.0 million (the
“Termination Fee”).

 

(c)           If (i) this Agreement is terminated by Purchaser or the Company
pursuant to Section 8.1(b)(i) or 8.1(b)(iii) and (ii)(A) an Acquisition Proposal
has been made and publicly announced or communicated to the Company’s
shareholders after the date of this Agreement and prior to the effective date of
such termination and (B) concurrently with or within 9 months of the date of
such termination a Third Party Acquisition Event occurs, then the Company shall
within one Business Day of the occurrence of such a Third Party Acquisition
Event (including any revisions or amendments thereto), if any, pay to Purchaser
the Termination Fee.

 

(d)           Any payment of the Termination Fee pursuant to this Section 9.1
shall be made within one Business Day after termination of this Agreement (or as
otherwise expressly set forth in this Agreement) by wire transfer of immediately
available funds.  If the Company fails to pay to Purchaser the Termination Fee
when due hereunder, the Company shall pay the costs and expenses (including
legal fees and expenses) in connection with any action, including the filing of
any lawsuit or other legal action, taken to collect payment, together with
interest on the amount of any unpaid fee and/or expense at the publicly
announced prime rate for leading money center banks as published in The Wall
Street Journal from the date such fee was required to be paid to the date it is
paid.

 

9.2           Amendment; No Waiver.

 

(a)           Any provision of this Agreement may be amended or waived prior to
the Effective Time if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the Company, Purchaser and Merger Sub
or, in the case of a waiver, by the party against whom the waiver is to be
effective; provided that (i) any waiver or amendment shall be effective against
a party only if the board of directors of such party approves such waiver or
amendment and (ii) after the adoption of this Agreement by the shareholders of
the Company, no such amendment or waiver shall, without the further approval of
such shareholders and each party’s board of directors, alter or change (x) the
amount or kind of consideration to be received in exchange for any shares of
capital stock of the Company, (y) prior to the Effective Time, any term of the
Company Articles or (z) any of the terms or conditions of this Agreement if such

 

44

--------------------------------------------------------------------------------


 

alteration or change would adversely affect the holders of any shares of capital
stock of the Company.

 

(b)           No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law.

 

9.3           Survival.

 

The representations and warranties contained in this Agreement or in any
certificates or other documents delivered prior to or as of the Effective Time
shall survive until (but not beyond) the Effective Time.  The covenants and
agreements of the parties hereto (including the Surviving Corporation after the
Merger) shall survive the Effective Time without limitation (except for those
which, by their terms, contemplate a shorter survival period).

 

9.4           Notices.

 

All notices and other communications hereunder shall be in writing and shall be
deemed given upon (a) transmitter’s confirmation of a receipt of a facsimile
transmission, (b) confirmed delivery by a standard overnight carrier or when
delivered by hand, (c) the expiration of five Business Days after the day when
mailed in the United States by certified or registered mail, postage prepaid, or
(d) delivery in Person, addressed at the following addresses (or at such other
address for a party as shall be specified by like notice):

 

(a)           if to the Company, to:

 

Tipperary Corporation

633 Seventeenth Street

Suite 1800

Denver, CO 80202

Phone: 303-293-9379

Facsimile: 303-293-3428

Attn: David Bradshaw

 

with copies to:

 

Jones & Keller, P.C.

1625 Broadway

16th Floor

Denver, CO 80202

Telephone:

 

303-573-1600

Facsimile:

 

303-573-8133

Attention:

 

Reid Godbolt

 

45

--------------------------------------------------------------------------------


 

and

 

Eugene I. Davis

c/o PIRINATE Consulting Group, LLC

5 Canoe Brook Drive

Livingston, NJ 07039

Telephone:

 

973-533-9027

Facsimile:

 

973-535-1843

 

(b)           if to Purchaser or Merger Sub, to:

 

Santos International Holdings Pty Ltd.

Ground Floor Santos House

91 King William Street

Adelaide 5000

South Australia

Telephone:

 

61 8 8218 5111

Facsimile:

 

61 8 8218 5287

Attention:

 

Company Secretary

 

with a copy to:

 

Chamberlain, Hrdlicka, White, Williams & Martin

1200 Smith Street, Suite 1400

Houston, Texas 77002

Telephone:

 

713 658-1818

Facsimile:

 

713 658-2553

Attention:

 

Ralph K. Miller, Jr.

 

9.5           Interpretation; Definitions.

 

When a reference is made in this Agreement to Sections, such reference shall be
to a Section of this Agreement unless otherwise indicated. Whenever the words
“include”, “includes” or “including” are used in this Agreement they shall be
deemed to be followed by the words “without limitation”.  The phrase “made
available” when used in this Agreement shall mean that the information referred
to has been made available to the party to whom such information is to be made
available.  The word “affiliates” when used in this Agreement shall have the
respective meanings ascribed to them in Rule 12b-2 under the Exchange Act.  The
phrase “beneficial ownership” and words of similar import when used in this
Agreement shall have the meaning ascribed to it in Rule 13d-3 under the Exchange
Act.

 

46

--------------------------------------------------------------------------------


 

The following terms have the following definitions:

 

(a)           “Acceptable Confidentiality Agreement” means an agreement that
imposes obligations and restrictions on the counterparty thereto which are
substantially similar to the terms that are binding on the other party to this
Agreement, as applicable, under the Confidentiality Agreement.

 

(b)           “Business Day” means any day other than Saturday and Sunday and
any day on which banks are not required or authorized to close in the State of
New York.

 

(c)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(d)           “Comet Ridge Joint Venture” means each of the unincorporated joint
ventures between:  (i) the current parties to the Model Form Operating Agreement
dated 15 May 1992 between Tri-Star Petroleum Company, Bert Wallace, Tipperary
Oil and Gas Corporation, Piper Petroleum Company, Amerind Oil Co. Ltd, Nations
Bank of Texas NA (Trustee for Trust #1190, 1191, 1362, 1363 and 1364), Byron L.
Keil and Mary Ann Keil (Co-Trustees of the Byron L. Keil and Mary Ann Keil
Revocable Trust Agreement dated 3/18/88), Curbstone Ltd, John H. Davis and
Clovelly Oil Company, Inc; (ii) the current parties to the Model Form Operating
Agreement dated 17 December 2002 between Tipperary Oil & Gas (Australia) Pty
Ltd, Craig Ltd, the Estate of W.D. Kennedy, Origin Energy CSG Limited, Oil
Company of Australia (Moura) Pty Ltd, OCA (CSG) Pty Limited, Tipperary CSG Inc,
Tipperary Corporation, Tipperary Queensland Inc and Wilbanks Pecos County
Production Company Inc; and (iii) the current parties to the Model
Form Operating Agreement dated 25 November 2003 between Tipperary Oil & Gas
(Australia) Pty Ltd (as Operator) and Craig Ltd, The Estate of W.D. Kennedy,
Origin Energy CSG Limited, Oil Company of Australia (Moura) Pty Ltd, OCA (CSG)
Pty Limited, Tipperary CSG Inc, Tipperary Corporation, Tipperary Queensland Inc
and Wilbanks Pecos County Production Company Inc.

 

(e)           “Company Assets” means all of the properties and assets (real,
personal or mixed, tangible or intangible) of the Company and its Subsidiaries.

 

(f)            “Confidentiality Agreement” means that certain confidentiality
agreement, dated April 11, 2005, by and among the Company, TOGA, Purchaser and
Slough Estates plc.

 

(g)           “Derivative Transaction” means any swap transaction, option,
warrant, forward purchase or sale transaction, futures transaction, cap
transaction, floor transaction or collar transaction relating to one or more
currencies, commodities, bonds, equity securities, loans, interest rates,
catastrophe events, weather-related events, credit-related events or conditions
or any indexes, or any other similar transaction (including any option with
respect to any of these transactions) or combination of any of these
transactions, including collateralized mortgage obligations or other similar
instruments or any debt or equity instruments evidencing or embedding any such
types of transactions,

 

47

--------------------------------------------------------------------------------


 

and any related credit support, collateral or other similar arrangements related
to such transactions; provided, however, that no Australian gas sales contract
entered into in the ordinary course of business consistent with past practice
shall constitute a “Derivative Transaction.”

 

(h)           “Environmental Claim” means any claim, lien, action, demand,
proceeding, investigation or written notice to the Company or its Subsidiaries
by any Person or entity alleging non-compliance with or potential liability
(including potential liability for investigatory costs, cleanup costs,
governmental response costs, natural resource damages, personal injuries or
penalties) arising out of, based on, or resulting from (a) the presence, or
release into the environment, of any Hazardous Substance at any location,
whether or not owned, leased, operated or used by the Company or its
Subsidiaries or (b) circumstances forming the basis of any violation, or alleged
violation of any applicable Environmental Law.

 

(i)            “Environmental Laws” means all Applicable Laws, including common
law, relating to pollution, cleanup, restoration or protection of the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata and natural resources) or to the protection of flora or fauna
or their habitat or to human or public health or safety, including
(i) Applicable Laws relating to emissions, discharges, Releases or threatened
Releases of Hazardous Substances, or otherwise relating to the manufacture,
generation, processing, distribution, use, sale, treatment, receipt, storage,
disposal, transport or handling of Hazardous Substances, including the
Comprehensive Environmental Response, Compensation, and Liability Act and the
Resource Conservation and Recovery Act, and (ii) the Occupational Safety and
Health Act.

 

(j)            “Hazardous Substance” means (i) chemicals, pollutants,
contaminants, wastes, toxic and hazardous substances, and oil and petroleum
products, (ii) any substance that is or contains asbestos, urea formaldehyde
foam insulation, polychlorinated biphenyls, petroleum or petroleum-derived
substances or wastes, radon gas or related materials or lead or lead-based paint
or materials, (iii) any substance, material or waste that requires
investigation, removal or remediation under any Environmental Law, or is
defined, listed or identified as hazardous, toxic or otherwise dangerous under
any Environmental Laws or (iv) any substance that is toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic, or
otherwise hazardous.

 

(k)           “Knowledge” means, with respect to the Company, the actual
knowledge of the individuals listed in Section 9.5(j) of the Company Disclosure
Letter, after due inquiry.

 

(l)            “Litigation” means any action, claim, suit, proceeding, citation,
summons, subpoena, inquiry or investigation of any nature, civil, criminal or
regulatory, in law or in equity, by or before any Governmental Entity or
arbitrator (including worker’s compensation claims).

 

48

--------------------------------------------------------------------------------


 

(m)          “Material Adverse Effect” means with respect to the Company (i) a
material adverse effect on the business, results of operations or financial
condition of the Company and its Subsidiaries taken as a whole; provided, that
none of the following shall be deemed, either alone or in combination, to
constitute, and none of the following shall be taken into account in determining
whether there has been or will be, a Material Adverse Effect: (A) changes and
effects attributable to changes in Laws of general applicability or
interpretations thereof by courts or governmental authorities, (B) any change in
GAAP, (C) changes and effects attributable to or resulting from changes in
general industry conditions or general economic conditions, including changes in
commodity prices, (D) national or international political conditions, including
any engagement in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
occurring prior to, on or after the date of this Agreement, (E) any action or
omission of the Company or Purchaser or any Subsidiary of any of them taken with
the prior written consent of the other party hereto, and (F) with respect to
Purchaser or Merger Sub, any circumstance, change, event or effect which
materially impairs the ability of Purchaser or Merger Sub to consummate the
transactions contemplated hereby, and (G) changes and effects attributable to
the announcement or pendency of this Agreement or the Merger; or (ii) any change
or effect that prevents or materially impedes or delays the consummation by the
Company of the Merger and the other transactions contemplated hereby.

 

(n)           “Oil and Gas Properties” means all of the Company’s or any of its
Subsidiaries’ right, title and interest in, to and under, or derived from oil
and gas leases, licenses, authorities to prospect and rights, Wells and Units,
including all land, facilities, personal property and equipment, contracts and
information pertaining or relating thereto.

 

(o)           “Permitted Exceptions” means (i) statutory Liens for current
taxes, assessments or other governmental charges not yet delinquent (or that may
subsequently be paid without penalty) or the amount or validity of which is
being contested in good faith; (ii) mechanics’, carriers’, workers’, repairers’
and similar Liens arising or incurred in the ordinary course of business;
(iii) zoning, entitlement and other land use and environmental regulations by
any Governmental Entity; (iv) Liens relating to purchase money security
interests entered into in the ordinary course of business consistent with past
practice; (v) Liens relating to lessors’ interests in leased tangible personal
property; (vi) with respect to real property, the standard exceptions to title
which appear as part of Chicago Title Insurance Company’s printed form of title
insurance policy; (vii) any other covenants, conditions, restrictions,
reservations, rights, claims, rights-of-ways, easements and other encumbrances
or matters of record affecting title which do not, individually or in the
aggregate, have a material adverse effect on the value or current use of the
assets of the party subject to such Lien, taken as a whole; (ix) Liens incurred
in the ordinary course of business to secure the performance of bids, tenders,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance and repayment bonds and other similar obligations; and (x) Liens
securing obligations reflected on the Company Balance Sheet.

 

49

--------------------------------------------------------------------------------


 

(p)           “Person” means any natural Person, firm, individual, partnership,
joint venture, business trust, trust, association, corporation, company,
unincorporated entity or Governmental Entity.

 

(q)           “Release” means any release, spill, emission, migration, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, or leaching into
the environment.

 

(r)            “Return” means any return, declaration, report, claim for refund,
or information return or statement relating to Taxes or any amendment thereto,
and including any schedule or attachment thereto.

 

(s)           “Subsidiary” means with respect to any Person, any other Person of
which 50% or more of the securities or other interests having by their terms
ordinary voting power for the election of directors or others performing similar
functions are directly or indirectly owned by such Person; and in addition, with
respect to any representation and warranty of the Company, the term Subsidiary
shall mean any such other Persons of which 50% or more of such securities or
other interests are or were at any time directly or indirectly owned by the
Company, provided that the Company’s representation and warranty with respect to
such Subsidiary shall only relate to the period during which the Company
directly or indirectly owned such Subsidiary.

 

(t)            “Tax” or “Taxes” mean all federal, state, local or foreign taxes,
assessments, duties, levies or similar charges of any kind including, without
limitation, all income, payroll, withholding, unemployment insurance, social
security, sales, use, service, leasing, excise, goods and services, franchise,
gross receipts, value added, alternative or add-on minimum, estimates,
occupation, real and personal property, stamp, duty, transfer, workers’
compensation, severance, windfall profits, or other Tax, charge, fee, levy or
assessment of the same or of a similar nature, including any interest, penalty
or addition thereto, whether disputed or not.

 

(u)           “Third Party Acquisition Event” means the consummation of an
Acquisition Proposal involving the purchase of at least 2/3rds of the equity
securities of the Company or all or substantially all of the consolidated assets
of the Company and its Subsidiaries, taken as a whole.

 

(v)           “TOGA” means Tipperary Oil and Gas Australia Pty Ltd.

 

(w)          “TOGA Credit Facility” means that certain senior credit facility of
AUS$150,000,000 with the Australia and New Zealand Banking Group Ltd. and BOS
International (Australia), Ltd.

 

(x)            “Unit” means the area covered by a unitization, communitization
or pooling agreement or order applicable to Wells, but only as to those
formations in which a Well or Wells are currently completed and producing
Hydrocarbons.

 

50

--------------------------------------------------------------------------------


 

(y)           “Well” means a well for the purpose of producing Hydrocarbons or
disposing of fluids produced in connection with the production of Hydrocarbons.

 

9.6           Headings; Schedules.

 

The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. 
Disclosure of any matter pursuant to any Section of the Company Disclosure
Letter, the Slough Disclosure Letter or Merger Sub Disclosure Letter shall not
be deemed to be an admission or representation as to the materiality of the item
so disclosed.

 

9.7           Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which shall be considered one and the same
agreement.

 

9.8           Entire Agreement.

 

This Agreement and the Confidentiality Agreement constitute the entire
agreement, and supersede all prior agreements and understandings (written and
oral), among the parties with respect to the subject matter of this Agreement.

 

9.9           Severability.

 

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void,
unenforceable or against its regulatory policy, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

 

9.10         Governing Law.

 

This Agreement shall be governed, construed and enforced in accordance with the
laws of the State of Texas without giving effect to the principles of conflicts
of law thereof.

 

9.11         Assignment.

 

Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any of the parties hereto (whether by operation of law or
otherwise) without the prior written consent of the other parties.  Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable by, the parties and their respective successors
and assigns.

 

51

--------------------------------------------------------------------------------


 

9.12         Parties in Interest.

 

This Agreement shall be binding upon and inure solely to the benefit of each
party to this Agreement and their permitted assignees, and (other than Sections
6.5 and 9.11) nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any rights, benefits or remedies of any
nature whatsoever under or by reason of this Agreement.  Without limiting the
foregoing, no direct or indirect holder of any equity interests or securities of
any party to this Agreement (whether such holder is a limited or general
partner, member, shareholder or otherwise), nor any affiliate of any party to
this Agreement, nor any director, officer, employee, representative, agent or
other controlling Person of each of the parties to this Agreement and their
respective affiliates shall have any liability or obligation arising under this
Agreement or the transactions contemplated hereby.

 

******

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser, Merger Sub and the Company have caused this
Agreement to be signed by their respective officers thereunto duly authorized as
of the date first written above.

 

 

Signed for and on behalf of SANTOS

 

INTERNATIONAL

 

HOLDINGS PTY LTD.

 

A.B.N. 57 057 585 869 by its duly

 

appointed Attorney in the presence of:

 

 

 

/s/ Christian J. Paech

 

 

Witness

 

Printed Name:

Christian J. Paech

 

 

 

 

/s/ Andrew L. Winter

 

 

Attorney

 

Printed Name:

Andrew L. Winter

 

 

 

 

SANTOS ACQUISITION CO.

 

 

 

By:

/s/ Andrew L. Winter

 

 

Name:

Andrew L. Winter

 

 

Title:

 

 

 

 

 

 

 

TIPPERARY CORPORATION

 

 

 

 

 

By:

/s/ David L. Bradshaw

 

 

Name:

David L. Bradshaw

 

 

Title:

Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

Santos Ltd. joins in the execution and delivery of this Agreement and Plan of
Merger dated June 30, 2005 by and among Santos International Holdings Pty Ltd,
Santos Acquisition Co. and Tipperary Corporation for the limited purpose of
evidencing the agreement of Santos Ltd. to be bound by and subject to the
provisions of Sections 2.1, 3.2(a), 5.1, 5.2, 5.3, 5.4, 5.6 and 5.9 of said
Agreement.

 

 

Signed for and on behalf of SANTOS LTD.

 

A.B.N. 80 007 550 923 by its duly

 

appointed Attorney in the presence of:

 

 

 

 

 

/s/ Christian J. Paech

 

 

Witness

 

Printed Name:

Christian J. Paech

 

 

 

 

/s/ Andrew L. Winter

 

 

Attorney

 

Printed Name:

Andrew L. Winter

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.3(a)

 

WARRANTS

 

Holder

 

Date of
Grant

 

Exercise
Price

 

Number of
Shares

 

Andrew Mayers

 

06/03/03

 

$

2.13

 

25,000

 

Anthony Speed

 

07/08/02

 

$

1.65

 

25,000

 

Anthony Speed

 

01/10/05

 

$

4.95

 

15,000

 

Charles T Maxwell

 

05/03/00

 

$

2.63

 

50,000

 

Charles T Maxwell

 

01/10/05

 

$

4.95

 

25,000

 

D. Leroy Sample

 

11/30/00

 

$

3.00

 

50,000

 

D. Leroy Sample

 

01/10/05

 

$

4.95

 

25,000

 

David L Bradshaw

 

10/01/90

 

$

2.00

 

201,900

 

David L Bradshaw

 

04/01/96

 

$

4.63

 

50,000

 

David L Bradshaw

 

08/26/97

 

$

4.25

 

50,000

 

David L Bradshaw

 

09/24/99

 

$

1.50

 

50,000

 

David L Bradshaw

 

01/03/00

 

$

1.50

 

100,000

 

David L Bradshaw

 

02/03/03

 

$

1.81

 

40,000

 

David L Bradshaw

 

01/10/05

 

$

4.95

 

200,000

 

Douglas Kramer

 

01/10/05

 

$

4.95

 

25,000

 

Eugene I Davis

 

01/25/94

 

$

2.75

 

50,000

 

Eugene I Davis

 

08/26/97

 

$

4.25

 

15,000

 

Eugene I Davis

 

01/10/05

 

$

4.95

 

25,000

 

James F Knott

 

02/09/00

 

$

2.00

 

144,000

 

James H Marshall

 

02/09/00

 

$

2.00

 

144,000

 

Jeff T Obourn

 

01/30/01

 

$

3.75

 

50,000

 

Jeff T Obourn

 

02/03/03

 

$

1.81

 

20,000

 

Jeff T Obourn

 

01/10/05

 

$

4.95

 

25,000

 

Kenneth L Ancell

 

07/11/96

 

$

4.31

 

50,000

 

Kenneth L Ancell

 

08/26/97

 

$

4.25

 

15,000

 

Kenneth L Ancell

 

09/24/99

 

$

1.50

 

200,000

 

Kenneth L Ancell

 

02/03/03

 

$

1.81

 

10,000

 

Kenneth L Ancell

 

01/10/05

 

$

4.95

 

50,000

 

Marshall D Lees

 

08/26/97

 

$

4.25

 

25,000

 

Richard A Barber

 

01/01/99

 

$

2.00

 

25,000

 

Richard A Barber

 

06/29/00

 

$

3.44

 

25,000

 

Richard A Barber

 

01/01/02

 

$

1.65

 

25,000

 

Richard A Barber

 

02/08/04

 

$

3.92

 

25,000

 

Richard A Barber

 

01/10/05

 

$

4.95

 

25,000

 

Slough Estates USA, Inc.

 

12/22/98

 

$

3.00

 

500,000

 

Slough Estates USA, Inc.

 

12/23/99

 

$

2.00

 

1,200,000

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

3,579,900

 

 

Schedule 2.3(a)

 

--------------------------------------------------------------------------------